Exhibit 10.3

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

MASTER REPURCHASE AGREEMENT

 

Between:

 

CITIGROUP GLOBAL MARKETS REALTY CORP., as Buyer

 

and

 

NEW CENTURY MORTGAGE CORPORATION, as Seller

 

Dated as of June 18, 2004

 

Wet/Dry First Lien Small Balance Commercial Mortgage Loans

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  APPLICABILITY    1

2.

  DEFINITIONS AND INTERPRETATION    1

3.

  THE TRANSACTIONS    13

4.

  CONFIRMATIONS    14

5.

  PAYMENT AND TRANSFER    14

6.

  MARKET VALUE MAINTENANCE    14

7.

  INCOME PAYMENTS    15

8.

  TAXES; TAX TREATMENT    15

9.

  SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT    17

10.

  CONDITIONS PRECEDENT    19

11.

  RELEASE OF PURCHASED LOANS    21

12.

  RELIANCE    21

13.

  REPRESENTATIONS AND WARRANTIES    22

14.

  COVENANTS OF SELLER    25

15.

  REPURCHASE DATE PAYMENTS/COLLECTIONS    30

16.

  REPURCHASE OF PURCHASED LOANS; CHANGE OF LAW    30

17.

  SUBSTITUTION    31

18.

  REPURCHASE TRANSACTIONS    31

19.

  EVENTS OF DEFAULT    32

20.

  REMEDIES    35

21.

  DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE    37

22.

  USE OF EMPLOYEE PLAN ASSETS    37

23.

  INDEMNITY    37

24.

  WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS    39

25.

  REIMBURSEMENT    39

26.

  FURTHER ASSURANCES    40

27.

  ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION    40

28.

  TERMINATION    40

29.

  ASSIGNMENT    40

30.

  AMENDMENTS, ETC.    41

31.

  SEVERABILITY    41

32.

  BINDING EFFECT; GOVERNING LAW    42

33.

  WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS   
42

34.

  SINGLE AGREEMENT    42

35.

  INTENT    43

36.

  NOTICES AND OTHER COMMUNICATIONS    43

37.

  CONFIDENTIALITY    44

38.

  DUE DILIGENCE    44

 

EXHIBIT A   QUARTERLY CERTIFICATION EXHIBIT B   REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO LOANS EXHIBIT C   UNDERWRITING GUIDELINES

 

i



--------------------------------------------------------------------------------

FORM OF

MASTER REPURCHASE AGREEMENT

 

Dated as of June 18, 2004

 

BETWEEN:

 

CITIGROUP GLOBAL MARKETS REALTY CORP. (“Buyer”), and

 

NEW CENTURY MORTGAGE CORPORATION, as seller (“Seller”).

 

1. APPLICABILITY

 

Buyer shall, from time to time, upon the terms and conditions set forth herein,
enter into transactions in which Seller transfers to Buyer Eligible Loans
against the transfer of funds by Buyer, with a simultaneous agreement by Buyer
to transfer to Seller Purchased Loans at a date certain, against the transfer of
funds by Seller. Each such transaction shall be referred to herein as a
“Transaction”, and, unless otherwise agreed in writing, shall be governed by
this Agreement.

 

2. DEFINITIONS AND INTERPRETATION

 

(a) Defined Terms.

 

“Accepted Servicing Practices” means with respect to any Mortgage Loan, those
mortgage servicing practices (including collection procedures) of prudent
mortgage banking institutions which service mortgage loans of the same type as
the Mortgage Loans in the jurisdiction where the related Mortgaged Property is
located.

 

“Additional Purchased Loans” shall have the meaning assigned thereto in Section
6(a) hereof.

 

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise (excluding Persons that may be deemed
Affiliates solely by the operation of securities laws), and the terms
“controlling” and “controlled” have meanings correlative to the meaning of
“control”.

 

“Agreement” means this Master Repurchase Agreement (including all exhibits,
schedules and other addenda thereto), as it may be amended, further supplemented
or otherwise modified from time to time.

 

“ALTA” means the American Land Title Association.

 

1



--------------------------------------------------------------------------------

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property.

 

“Assignment of Mortgage” means, with respect to any Mortgage, an assignment of
the Mortgage, notice of transfer or equivalent instrument in recordable form
(excluding only the name of the assignee), sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
assignment of the Mortgage to Buyer.

 

“Balloon Loan” means, with respect to a Mortgage Loan, a Mortgage Loan with a
final Monthly Payment that is significantly larger than the other scheduled
Monthly Payments in respect of such Mortgage Loan.

 

“Breakage Costs” shall have the meaning assigned thereto in Section 3(c) herein.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which banking institutions in the State of New York, the State of
California, or any of Custodian, Seller or Buyer are authorized or obligated by
law or executive order to be closed.

 

“Cash Equivalents” means any of the following: (a) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States Government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any commercial bank organized under the laws
of the United States or any state thereof having combined capital and surplus of
not less than $500,000,000; (c) commercial paper of an issuer rated at least A-1
by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors
Service, Inc. (“Moody’s”), or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

 

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of outstanding shares of voting stock of Seller at any time if after
giving effect to such acquisition such Person or Persons owns fifty percent
(50%) or more of such outstanding voting stock.

 

2



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by Buyer (or any Affiliate of Buyer)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” shall have the meaning assigned thereto in Section 9 hereof.

 

“Combined Loan-to-Value Ratio” or “CLTV” means with respect to any Mortgage
Loan, the ratio of (i) the original outstanding principal amount of the Mortgage
Loan and any other mortgage loan which is secured by a lien on the related
Mortgaged Property to (ii) the lesser of (a) the Appraised Value of the
Mortgaged Property at origination or (b) if the Mortgaged Property was purchased
within 12 months of the origination of the Mortgage Loan, the purchase price of
the Mortgaged Property.

 

“Commitment Fee Amount” shall have the meaning assigned thereto in the Pricing
Side Letter.

 

“Confirmation” shall have the meaning assigned thereto in Section 4(b) hereof.

 

“Credit Score” means the credit score of the Mortgagor provided by Fair, Isaac &
Company, Inc. or such other organization providing credit scores at the time of
the origination of a Mortgage Loan. If two credit scores are obtained, the
Credit Score shall be lower of the two credit scores. If three credit scores are
obtained, the Credit Score shall be the middle of the three credit scores

 

“Custodial Agreement” means the Custodial Agreement, dated as of June 18, 2004,
among Seller, Buyer, and Custodian.

 

“Custodian” means Deutsche Bank Trust Company Americas, or its successors and
permitted assigns.

 

“Debt Service Coverage Ratio” With respect to any Mortgage Loan, for any
twelve-month period covered by an annual operating statement for the related
Mortgaged Property, the ratio of the net operating income produced by such
Mortgaged Property during such period, to the aggregate amount of the Monthly
Payments that were due on such Mortgage Loan during such period.

 

“Default” means any event, that, with the giving of notice or the passage of
time or both, would constitute an Event of Default.

 

“Default Rate” means, as of any date of determination, the lesser of (i)
one-month LIBOR as of such date of determination plus four hundred basis points
(4.00%), and (ii) the maximum rate permitted by applicable law. The Default Rate
is calculated on the basis of a 360- day year and the actual number of days
elapsed between the date of Default and the date of determination.

 

3



--------------------------------------------------------------------------------

“Delinquent” means, with respect to a Mortgage Loan, that a monthly payment due
thereon is not made by the close of business on the Due Date.

 

“Dollars” or “$” means, unless otherwise expressly stated, lawful money of the
United States of America.

 

“Due Date” means the day on which the Monthly Payment is due on a Mortgage Loan,
exclusive of any days of grace.

 

“Effective Date” means the date set forth on the top of the first page of this
Agreement.

 

“Electronic Tracking Agreement” means the electronic tracking agreement among
Buyer, Seller, Servicer, MERSCORP, Inc. and Mortgage Electronic Registration,
Systems, Inc., in form and substance acceptable to Buyer to be entered into in
the event that any of the Mortgage Loans become MERS Designated Mortgage Loans;
provided that if no Mortgage Loans are or will be MERS Designated Mortgage
Loans, all references herein to the Electronic Tracking Agreement shall be
disregarded.

 

“Electronic Transmission” means the delivery of information in an electronic
format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).

 

“Eligible Loan” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“ERISA” shall have the meaning assigned thereto in Section 22 hereof.

 

“Escrow Instruction Letter” means the escrow or closing instruction letter from
the Seller to the Settlement Agent.

 

“Escrow Payments” means the amounts constituting ground rents, taxes,
assessments, water charges, sewer rents, mortgage insurance premiums, fire and
hazard insurance premiums and other payments as may be required to be escrowed
by the Mortgagor with the Mortgagee pursuant to the terms of any Note or
Mortgage.

 

“Event of Default” shall have the meaning assigned thereto in Section 19 hereof.

 

“Fannie Mae” means the Federal National Mortgage Association, and its successors
in interest.

 

“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
regulations.

 

4



--------------------------------------------------------------------------------

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, and its
successors in interest.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Authority” shall mean, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its subsidiaries or any of their
properties.

 

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person, excluding (a)
obligations to make endorsements for collection or deposits in the ordinary
course of business and (b) obligations to make servicing advances or other
obligations in respect of a mortgage loan serviced by such Person.

 

“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by Seller with a counterparty approved by Buyer.

 

“HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA mortgage insurance. The term “HUD,” for purposes of
this Agreement, is also deemed to include subdivisions thereof such as the FHA
and Government National Mortgage Association.

 

“Income” means, with respect to any Purchased Loan at any time, any principal
and/or interest paid thereon and all dividends, sale proceeds (including,
without limitation, any proceeds from the securitization of such Purchased Loan
or other disposition thereof) and other collections and distributions thereon
(including, without limitation, any proceeds received in respect of mortgage
insurance), but not including any commitment fees, origination fees and/or
servicing fees accrued in respect of periods on or after the initial Purchase
Date with respect to such Purchased Loan.

 

“Indebtedness” means, for any Person: (a) all obligations for borrowed money;
(b) obligations of such Person to pay the deferred purchase or acquisition price
of Property or services, other than trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable and paid within
ninety (90) days after the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued for account of such Person; (e) capital lease obligations of such Person;
(f) obligations of such Person under repurchase agreements or like arrangements;
(g) indebtedness of others guaranteed on a recourse basis by such Person; (h)
all obligations of such

 

5



--------------------------------------------------------------------------------

Person incurred in connection with the acquisition or carrying of fixed assets
by such Person; (i) indebtedness of general partnerships of which such Person is
a general partner; and (j) any other contingent liabilities of such Person.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.

 

“LIBOR” means, for each day, the rate determined by Buyer on the related
Purchase Date on the basis of the offered rate for one-month U.S. dollar
deposits, as such rate appears on Telerate Page 3750 as of 11:00 a.m. (London
time) on such date (rounded up to the nearest whole multiple of 1/16%); provided
that if such rate does not appear on Telerate Page 3750, the rate for such date
will be the rate determined by reference to such other comparable publicly
available service publishing such rates as may be selected by Buyer in its sole
reasonable discretion and communicated to Seller.

 

“Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the outstanding principal amount of such Mortgage Loan at the time of
origination to the lesser of (a) the Appraised Value of the related Mortgaged
Property at origination of such Mortgage Loan and (b) if the related Mortgaged
Property was purchased within twelve (12) months of the origination of such
Mortgage Loan, the purchase price of the related Mortgaged Property.

 

“Maintenance Call” shall have the meaning assigned thereto in Section 6(a)
hereof.

 

“Manufactured Home” means a prefabricated or manufactured home a lien on which
secures a Mortgage Loan and which is considered and treated as “real estate”
under applicable law.

 

“Market Value” means (i) with respect to any Purchased Loan that is an Eligible
Loan, as of any date of determination, the value ascribed to such asset by Buyer
in its sole reasonable discretion as marked to market at any time, but not less
frequently than monthly (but in no event greater than the Market Value of such
Purchased Loan on the related initial Purchase Date), and (ii) with respect to a
Purchased Loan that is not an Eligible Loan or a Purchased Loan that is deemed
by Buyer to be unsecuritizable or otherwise uncollectible, zero.

 

“Market Value Deficit” shall have the meaning assigned thereto in Section 6(a)
hereof.

 

“Market Value Requirement” shall have the meaning assigned thereto in the
Pricing Side Letter.

 

“Master Netting Agreement” means the letter agreement among Buyer and Seller and
certain Affiliates and Subsidiaries of Buyer and Seller in form and substance
acceptable to Buyer to be entered into in the event that Buyer and Seller agree;
provided that if such agreement is not entered into, all references herein to
the Master Netting Agreement shall be disregarded.

 

“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects taken as a whole of such Person.

 

6



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a Material Adverse Change with respect to a
Person or a Person and its Affiliates that are party to any Program Document
taken as a whole; (b) a material impairment of the ability of a Person or any
Affiliate thereof that is a party to any Program Document to perform under any
Program Document and to avoid any Event of Default; (c) a material adverse
effect upon the legality, validity, binding effect or enforceability of any
Program Document against a Person or any Affiliate of such Person that is a
party to any Program Document; or (d) a material adverse effect upon the value
or marketability of a material portion of the Purchased Loans.

 

“Maximum Aggregate Purchase Price” means $250,000,000.

 

“MERS” shall have the meaning assigned thereto in the Custodial Agreement.

 

“MERS Designated Mortgage Loan” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Monthly Payment” means with respect to any Mortgage Loan, the scheduled
combined payment of principal and interest payable by a Mortgagor under the
related Mortgage Note on each Due Date.

 

“Mortgage” means a mortgage, deed of trust, or other instrument that creates a
lien on the related Mortgaged Property and secures a Note.

 

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Mortgage Identification Number” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Mortgage Interest Rate” means, with respect to each Mortgage Loan, the annual
rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Note.

 

“Mortgage Loan” means (i) a first lien, fixed rate or adjustable rate, wet or
dry funded, mixed use, multi-family or commercial mortgage loan originated in
accordance with the Underwriting Guidelines and the warranties attached as
Exhibit B hereto, (ii) such other type of loan, lease or other receivable as
shall be agreed upon by the parties in writing, or (iii) any interest in, or
secured by, any such loan, lease or other receivable.

 

“Mortgage Loan Documents” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Mortgage Loan Schedule” means the list of Mortgage Loans delivered by Seller to
Buyer and Custodian together with each Transaction Notice and attached by the
Custodian to the related Trust Receipt. Each Mortgage Loan Schedule (which shall
also include a Mortgage Loan Transmission) shall set forth the following
information with respect to each Mortgage Loan: Purchased Loan number, obligor
name and address, product description, principal balance, coupon, last payment
date, next payment due date, origination date, credit score, property type,
document type, loan-to-value, combined-loan-to-value, owner occupancy, lien
status, senior

 

7



--------------------------------------------------------------------------------

liens, subordinate liens, payment status, whether the loans are subject to
prepayment charges, any other information required by Buyer and any other
additional items to be delivered as set forth on Annex 1 to the Custodial
Agreement.

 

“Mortgage Loan Transmission” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Mortgaged Property” means, with respect to a Mortgage Loan, the real property
(including all improvements, buildings, fixtures, building equipment and
personal property affixed thereto and all additions, alterations and
replacements made at any time with respect to the foregoing) and all other
collateral securing repayment of the debt evidenced by a Mortgage Note.

 

“Mortgagee” means the record holder of a Note secured by a Mortgage.

 

“Mortgagor” means the obligor or obligors on a Note, including any person who
has assumed or guaranteed the obligations of the obligor thereunder.

 

“NCFC” shall mean New Century Financial Corporation, or any successor thereto.

 

“Net Worth” shall mean, with respect to the Seller, the excess of Seller’s total
assets, over Seller’s total liabilities (excluding from such total liabilities
the aggregate amount of any such total liabilities that are reflected on the
balance sheet of Seller in respect of obligations incurred pursuant to a
securitization transaction solely to the extent such obligations are secured by
the assets securitized thereby and are non-recourse to Seller), determined in
accordance with GAAP.

 

“Note” means, with respect to any Mortgage Loan, the related promissory note
together with all riders thereto and amendments thereof or other evidence of
indebtedness of the related Mortgagor.

 

“Notice Date” shall have the meaning assigned thereto in Section 3(a).

 

“Obligations” means (a) all of Seller’s obligation to pay the Repurchase Price
on the Repurchase Date and other obligations and liabilities of Seller and
Servicer to Buyer, its Affiliates or the Custodian arising under, or in
connection with, the Program Documents or directly related to the Purchased
Loans, whether now existing or hereafter arising; (b) any and all sums paid by
Buyer or on behalf of Buyer pursuant to the Program Documents in order to
preserve any Purchased Loan or its interest therein; (c) in the event of any
proceeding for the collection or enforcement of any of Seller’s or Servicer’s
indebtedness, obligations or liabilities referred to in clause (a), the
reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Purchased Loan, or of any
exercise by Buyer or any Affiliate of Buyer of its rights under the Program
Documents, including without limitation, reasonable attorneys’ fees and
disbursements and court costs; and (d) all of Seller’s indemnity obligations to
Buyer pursuant to the Program Documents.

 

8



--------------------------------------------------------------------------------

“Person” means any legal person, including any individual, corporation,
partnership, association, joint venture, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

 

“Price Differential” means, with respect to each Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate (or during
the continuation of an Event of Default, by daily application of the Default
Rate) for such Transaction to the Purchase Price for such Transaction on a
360-day-per-year basis for the actual number of days elapsed during the period
commencing on (and including) the Purchase Date and ending on (but excluding)
the Repurchase Date (reduced by any amount of such Price Differential in respect
of such period previously paid by Seller to Buyer with respect to such
Transaction).

 

“Pricing Rate” means the per annum percentage rate for determination of the
Price Differential as set forth in the Pricing Side Letter.

 

“Pricing Side Letter” means the pricing side letter, dated as of June 18, 2004,
between Seller and Buyer, as the same may be amended, supplemented or modified
from time to time.

 

“Prime Rate” means the daily prime loan rate as reported in The Wall Street
Journal or if more than one rate is published, the highest of such rates.

 

“Program Documents” means this Agreement, the Custodial Agreement, any Servicing
Agreement, the Master Netting Agreement, the Pricing Side Letter, the
Securitization Side Letter, any assignment of Hedge Instrument, the Electronic
Tracking Agreement and any other agreement entered into by a Seller and/or the
Servicer, on the one hand, and the Buyer and/or any of its Affiliates or
Subsidiaries (or Custodian on its behalf) on the other, in connection herewith
or therewith.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” means, with respect to each Transaction, the date on which
Purchased Loans are sold by Seller to the Buyer hereunder.

 

“Purchase Price” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“Purchased Loans” means any of the following assets sold by Seller to Buyer in a
Transaction and not on the date of determination repurchased; the related
Mortgage Loans, together with the related Records, Servicing Rights, Seller’s
rights under any related Hedge Instruments, Seller’s rights under any takeout
commitment related to the Mortgage Loans and other Collateral, such other
property, rights, titles or interest as are specified on a related Transaction
Notice, and all instruments, chattel paper, and general intangibles comprising
or relating to all of the foregoing. The term “Purchased Loans” with respect to
any Transaction at any time also shall include Additional Purchased Loans
delivered pursuant to Section 6(a) hereof and Substitute Loans delivered
pursuant to Section 17 hereof.

 

“Reacquired Loans” shall have the meaning assigned thereto in Section 17.

 

9



--------------------------------------------------------------------------------

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Purchased
Loan. Records shall include, without limitation, the Notes, any Mortgages, the
Mortgage Files, the Servicing File, and any other instruments necessary to
document or service a Mortgage Loan that is a Purchased Loan, including, without
limitation, the complete payment and modification history of each Mortgage Loan
that is a Purchased Loan.

 

“Repurchase Date” means the date occurring on (i) the 10th day of each month
following the related Purchase Date (or if such date is not a Business Day, the
following Business Day), (ii) any other Business Day set forth in the related
Transaction Notice and/or the related Confirmation, or (iii) the date determined
by application of Section 20, as applicable.

 

“Repurchase Price” means the price at which Purchased Loans are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the outstanding Purchase Price for such Purchased Loans and the Price
Differential as of the date of such determination.

 

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Security Agreement” means with respect to any Mortgage Loan, any contract,
instrument or other document related to security for repayment thereof (other
than the related Mortgage and Note), executed by the Mortgagor and/or others in
connection with such Mortgage Loan, including without limitation, any security
agreement, guaranty, title insurance policy, hazard insurance policy, chattel
mortgage, letter of credit or certificate of deposit or other pledged accounts,
and any other documents and records relating to any of the foregoing.

 

“Servicer” means New Century Mortgage Corporation, and any successor thereto or
any other servicer acceptable to Buyer in its sole discretion.

 

“Servicing File” means with respect to each Mortgage Loan, the file retained by
Seller consisting of all documents that a prudent originator and servicer would
have, including copies of the Mortgage Loan Documents, all documents necessary
to document and service the Mortgage Loans and any and all documents required to
be delivered pursuant to any of the Program Documents.

 

“Servicing Agreement” means any agreement (other than the Custodial Agreement)
giving rise or relating to Servicing Rights with respect to a Purchased Loan,
including any assignment or other agreement relating to such agreement.

 

“Servicing Rights” means contractual, possessory or other rights of Seller or
any other Person, whether arising under the Servicing Agreement, the Custodial
Agreement or otherwise, to administer or service a Purchased Loan or to possess
related Records.

 

10



--------------------------------------------------------------------------------

“Settlement Agent” means, with respect to any Transaction related to a Wet Loan,
prior to the occurrence of the Transaction, the Seller shall send the Buyer a
notice identifying the settlement agent, which may be a title company, escrow
company or attorney in accordance with local law and practice in the
jurisdiction where the related Wet Loan is being originated, to which the
proceeds of such Transaction are to be wired.

 

“Sub-Performing Loan” means a Mortgage Loan that is more than 29 but less than
61 days Delinquent (two payments missed).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

“Substitute Loans” has the meaning assigned thereto in Section 17.

 

“Tangible Net Worth” means, with respect to the Seller, as of any date of
determination, the consolidated Net Worth of the Seller and its Subsidiaries,
less the consolidated net book value of all assets of the Seller and its
Subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, deferred taxes, net leasehold improvements, good will, trademarks,
trade names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that residual securities issued by Seller or its
Subsidiaries shall not be treated as intangibles for purposes of this
definition.

 

“Termination Date” means the earlier of (i) 364 days following the Effective
Date, (ii) at Buyer’s option, upon the occurrence of an Event of Default, or
(iii) at Buyer’s option, the occurrence of any outbreak or material escalation
of hostilities, a declaration by the United States of a national emergency or
war or other calamity or crisis, the effect of which on the financial markets is
such as to make it, in the reasonable judgment of Buyer, impracticable to
continue this Agreement.

 

“Total Indebtedness” means, with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period,
less (i) the amount of any nonspecific consolidated balance sheet reserves
maintained in accordance with GAAP, and (ii) the aggregate amount of any such
total liabilities that are reflected on the balance sheet of such Person in
respect of obligations incurred pursuant to a securitization transaction solely
to the extent such obligations are secured by the assets securitized thereby and
are non-recourse to such Person.

 

“Transaction” has the meaning assigned thereto in Section 1.

 

11



--------------------------------------------------------------------------------

“Transaction Notice” means a written request by Seller to enter into a
Transaction, in a form to be mutually agreed upon between Seller and Buyer,
which is delivered to Buyer.

 

“Trust Receipt” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Underwriting Guidelines” means Seller’s loan underwriting guidelines set forth
on Exhibit C in effect as of the date of this Agreement which Buyer hereby
approves, as the same may be amended from time to time in accordance with terms
of this Agreement.

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

 

“USC” shall have the meaning assigned thereto in Section 35.

 

“Wet Loan” shall have the meaning assigned thereto in the Custodial Agreement.

 

(b) Capitalized terms used but not defined in this Agreement shall have the
meanings assigned thereto in the Custodial Agreement.

 

(c) Interpretation. Headings are for convenience only and do not affect
interpretation. The following rules of this subsection (c) apply unless the
context requires otherwise. The singular includes the plural and conversely. A
gender includes all genders. Where a word or phrase is defined, its other
grammatical forms have a corresponding meaning. A reference to a subsection,
Section, Annex or Exhibit is, unless otherwise specified, a reference to a
Section of, or annex or exhibit to, this Agreement. A reference to a party to
this Agreement or another agreement or document includes the party’s successors
and permitted substitutes or assigns. A reference to an agreement or document is
to the agreement or document as amended, modified, novated, supplemented or
replaced, except to the extent prohibited by any Program Document. A reference
to legislation or to a provision of legislation includes a modification or
re-enactment of it, a legislative provision substituted for it and a regulation
or statutory instrument issued under it. A reference to writing includes a
facsimile transmission and any means of reproducing words in a tangible and
permanently visible form. A reference to conduct includes, without limitation,
an omission, statement or undertaking, whether or not in writing. An Event of
Default exists until it has been waived in writing by Buyer or has been timely
cured. The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
term “including” is not limiting and means “including without limitation”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”, the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including”.
This Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms. Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. References herein to “fiscal year” and “fiscal quarter”
refer to such fiscal periods of Seller.

 

12



--------------------------------------------------------------------------------

Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
Seller by Buyer or an authorized officer of Buyer provided for in this Agreement
is conclusive and binds the parties in the absence of manifest error. A
reference to an agreement includes a security interest, guarantee, agreement or
legally enforceable arrangement whether or not in writing related to such
agreement.

 

A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form. Where Seller is required to provide any document to Buyer
under the terms of this Agreement, the relevant document shall be provided in
writing or printed form unless Buyer requests otherwise. At the request of
Buyer, the document shall be provided in computer disk form or both printed and
computer disk form.

 

This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Buyer and Seller, and is the product of all parties. In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, Buyer may give or withhold, or
give conditionally, approvals and consents and may form opinions and make
determinations at its absolute discretion. Any requirement of good faith,
discretion or judgment by Buyer shall not be construed to require Buyer to
request or await receipt of information or documentation not immediately
available from or with respect to Seller, Servicer, any other Person or the
Purchased Loans themselves.

 

3. THE TRANSACTIONS

 

(a) Subject to the terms and conditions of the Program Documents, Buyer hereby
agrees to enter into Transactions with an aggregate Purchase Price for all
Purchased Loans acquired by Buyer not to exceed the Maximum Aggregate Purchase
Price. Unless otherwise agreed, Seller shall give Buyer and Custodian notice of
any proposed purchase, with respect to all Mortgage Loans, prior to 5:00 p.m.
(New York City time) one (1) Business Day prior to the proposed Purchase Date
(the date on which any such notice is so given, the “Notice Date”), (ii) deliver
a Mortgage Loan Schedule and a Mortgage Loan Transmission to Buyer and Custodian
on such Notice Date, and, (iii) with respect to all Mortgage Loans other than
Wet Loans, deliver the Mortgage File to Custodian in accordance with the
Custodial Agreement.

 

(a) Seller shall repurchase Purchased Loans from Buyer on each related
Repurchase Date. Each obligation to repurchase exists without regard to any
prior or intervening liquidation or foreclosure with respect to any Purchased
Loan. Seller is obligated to obtain the Purchased Loans from Buyer or its
designee (including the Custodian) at Seller’s expense on (or after) the related
Repurchase Date.

 

(b) Provided that the applicable conditions in Sections 10(a) and (b) have been
satisfied, each Purchased Loan that is repurchased by the Seller on the
Repurchase Date shall automatically become subject to a new Transaction unless
Buyer is otherwise notified by the Seller at least one (1) Business Day prior to
any such Repurchase Date; provided that if the

 

13



--------------------------------------------------------------------------------

Repurchase Date so determined is later than the Termination Date, the Repurchase
Date for such Transaction shall automatically reset to the Termination Date, and
the provisions of this sentence as it might relate to a new Transaction shall
expire on such date. For each new Transaction, unless otherwise agreed, (y) the
accrued and unpaid Price Differential shall be settled in cash on each related
Repurchase Date, and (z) the Pricing Rate shall be as set forth in the Pricing
Side Letter.

 

(c) If Seller repurchases Purchased Loans on any day which is not a Repurchase
Date for such Purchased Loans, Seller shall indemnify Buyer and hold Buyer
harmless from any losses, costs and/or expenses which Buyer may sustain or incur
arising from the reemployment of funds obtained by Buyer hereunder or from fees
payable to terminate the deposits from which such funds were obtained (“Breakage
Costs”), in each case for the remainder of the applicable 30 day period. Buyer
shall deliver to Seller a statement setting forth the amount and basis of
determination of any Breakage Costs in such detail as determined in good faith
by Buyer to be adequate, it being agreed that such statement and the method of
its calculation shall be adequate and shall be conclusive and binding upon
Seller, absent manifest error. The provisions of this Section 3(d) shall survive
termination of this Agreement and the repurchase of all Purchased Loans subject
to Transactions hereunder.

 

4. CONFIRMATIONS

 

In the event that the parties hereto desire to enter into a Transaction, the
parties shall execute a “Confirmation” specifying such terms prior to entering
into such Transaction, including, without limitation, the Purchase Date, the
Purchase Price, the Pricing Rate therefor and the Repurchase Date. Any such
Confirmation and the related Transaction Notice, together with this Agreement,
shall constitute conclusive evidence of the terms agreed to between Buyer and
Seller with respect to the Transaction to which the Confirmation relates. In the
event of any conflict between this Agreement and a Confirmation, the terms of
the Confirmation shall control with respect to the related Transaction.

 

5. PAYMENT AND TRANSFER

 

Unless otherwise agreed, all transfers of funds hereunder shall be in
immediately available funds and all Purchased Loans transferred shall be
transferred to the Custodian pursuant to the Custodial Agreement. Any Repurchase
Price or Price Differential received by the Buyer after 2:00 p.m. New York City
time shall be applied on the next succeeding Business Day.

 

6. MARKET VALUE MAINTENANCE

 

(a) If at any time the Market Value Requirement of all Purchased Loans subject
to all Transactions is not met for all such Purchased Loans (such event, a
“Market Value Deficit”), then the Buyer may, by notice to Seller, require Seller
in such Transactions to repurchase Purchased Loans or transfer to the Buyer, at
Buyer’s option (and provided Seller has additional Eligible Loans), additional
Eligible Loans (“Additional Purchased Loans”) within one (1) Business Day of
such notice by Buyer, so that the Market Value Requirement for the Purchased
Loans, including any such Additional Purchased Loans, will thereupon be
satisfied (such requirement, a “Maintenance Call”).

 

14



--------------------------------------------------------------------------------

(b) Notice required pursuant to Section 6(a) may be given by any means provided
in Section 36 hereof. Any notice given by 5:00 p.m. (New York City time) on a
Business Day shall be met, and the related Maintenance Call satisfied, no later
than 5:00 p.m. (New York City time) on the following Business Day. The failure
of Buyer, on any one or more occasions, to exercise its rights hereunder, shall
not change or alter the terms and conditions to which this Agreement is subject
or limit the right of Buyer to do so at a later date. Seller and Buyer each
agree that a failure or delay by Buyer to exercise its rights hereunder shall
not limit or waive Buyer’s rights under this Agreement or otherwise existing by
law or in any way create additional rights for Seller.

 

7. INCOME PAYMENTS

 

Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Loan subject to that Transaction, such
Income shall be the property of Buyer. Notwithstanding the foregoing, and
provided no Default has occurred and is continuing, Buyer agrees that Seller
shall be entitled to receive an amount equal to all Income received, whether by
Buyer, Custodian, Servicer or any other Person, which is not otherwise received
by Seller, in respect of the Purchased Loans, to the full extent it would be so
entitled if the Purchased Loans had not been sold to Buyer. Provided no Default
has occurred, Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its sole discretion), on the Repurchase Date following the date
such Income is received by Buyer (or a servicer on its behalf) either (i)
transfer (or permit the Servicer to transfer) to Seller such Income with respect
to any Purchased Loans subject to such Transaction, or (ii) if a Market Value
Deficit then exists, apply the Income payment to reduce the amount, if any, to
be transferred to Buyer by Seller upon termination of such Transaction. Buyer
shall not be obligated to take any action pursuant to the preceding sentences
(A) to the extent that such action would result in the creation of a Market
Value Deficit, unless prior thereto or simultaneously therewith Seller transfers
to Buyer cash or Additional Purchased Loans sufficient to eliminate such Market
Value Deficit, or (B) if an Event of Default with respect to Seller has occurred
and is then continuing at the time such Income is paid.

 

8. TAXES; TAX TREATMENT

 

(a) All payments made by the Seller under this Repurchase Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority thereof or
therein, excluding income taxes, branch profits taxes, franchise taxes or any
other tax imposed on the net income by the United States, a state or a foreign
jurisdiction under the laws of which the Buyer is organized or of its applicable
lending office, or any political subdivision thereof (collectively, “Taxes”),
all of which shall be paid by Seller for its own account not later than the date
when due. If Seller is required by law or regulation to deduct or withhold any
Taxes from or in respect of any amount payable hereunder, it shall: (a) make
such

 

15



--------------------------------------------------------------------------------

deduction or withholding; (b) pay the amount so deducted or withheld to the
appropriate Governmental Authority not later than the date when due; (c) deliver
to Buyer, promptly, original tax receipts and other evidence satisfactory to
Buyer of the payment when due of the full amount of such Taxes; and (d) pay to
Buyer such additional amounts as may be necessary so that such Buyer receives,
free and clear of all Taxes, a net amount equal to the amount it would have
received under this Agreement, as if no such deduction or withholding had been
made.

 

(b) In addition, Seller agrees to pay to the relevant Governmental Authority in
accordance with applicable law any current or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies (including,
without limitation, mortgage recording taxes, transfer taxes and similar fees)
imposed by the United States or any taxing authority thereof or therein that
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Repurchase Agreement (“Other
Taxes”).

 

(c) Seller agrees to indemnify Buyer for the full amount of Taxes (including
additional amounts with respect thereto) and Other Taxes, and the full amount of
Taxes of any kind imposed by any jurisdiction on amounts payable under this
Section 8, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, provided that Buyer shall have
provided Seller with evidence, reasonably satisfactory to Seller, of payment of
Taxes or Other Taxes, as the case may be.

 

(d) If Buyer or any successor or assign of Buyer is not incorporated under the
laws of the United States, any State thereof, or the District of Columbia (a
“Foreign Buyer”), such Foreign Buyer shall provide Seller with properly
completed United States Internal Revenue Service (“IRS”) Form W-8BEN or W-8ECI
or any successor form prescribed by the IRS, certifying that such Foreign Buyer
is entitled to benefits under an income tax treaty to which the United States is
a party which reduces the rate of withholding tax on payments of interest or
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States on or
prior to the date upon which each such Foreign Buyer becomes a Buyer. Each
Foreign Buyer will resubmit the appropriate form on the earliest of (A) the
third anniversary of the prior submission or (B) on or before the expiration of
thirty (30) days after there is a “change in circumstances” with respect to such
Foreign Buyer as defined in Treas. Reg. Section 1.1441(e)(4)(ii)(D). For any
period with respect to which a Foreign Buyer has failed to provide Seller with
the appropriate form or other relevant document pursuant to this Section 8(d)
(unless such failure is due to a change in treaty, law, or regulation occurring
subsequent to the date on which a form originally was required to be provided),
such Foreign Buyer shall not be entitled to any “gross-up” of Taxes or
indemnification under Section 8(c) with respect to Taxes imposed by the United
States; provided, however, that should a Foreign Buyer, which is otherwise
exempt from a withholding tax, become subject to Taxes because of its failure to
deliver a form required hereunder, Seller shall take such steps as such Foreign
Buyer shall reasonably request to assist such Foreign Buyer to recover such
Taxes.

 

(e) Without prejudice to the survival of any other agreement of Seller
hereunder, the agreements and obligations of Seller contained in this Section 8
shall survive the termination of this Repurchase Agreement. Nothing contained in
this Section 8 shall require Buyer to make available any of its tax returns or
other information that it deems to be confidential or proprietary.

 

16



--------------------------------------------------------------------------------

(f) Each party to this Repurchase Agreement acknowledges that it is its intent
for purposes of U.S. federal, state and local income and franchise taxes to
treat each Transaction as indebtedness of Seller that is secured by the
Purchased Loans and that the Purchased Loans are owned by Seller in the absence
of an Event of Default by Seller. All parties to this Repurchase Agreement agree
to such treatment and agree to take no action inconsistent with this treatment,
unless required by law.

 

9. SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

 

(a) Seller and Buyer intend that the Transactions hereunder be sales to Buyer of
the Purchased Loans and not loans from Buyer to Seller secured by the Purchased
Loans. However, in order to preserve Buyer’s rights under this Agreement in the
event that a court or other forum recharacterizes the Transactions hereunder as
other than sales, and as security for Seller’s performance of all of its
Obligations, Seller hereby grants Buyer a fully perfected first priority
security interest in the following property, whether now existing or hereafter
acquired: the Purchased Loans, the related Records, all related Servicing
Rights, all mortgage guaranties and insurance relating to such Purchased Loans
(issued by governmental agencies or otherwise) or the related Mortgaged Property
and any mortgage insurance certificate or other document evidencing such
mortgage guaranties or insurance and all claims and payments thereunder, any
purchase agreements or other agreements or contracts relating to or constituting
any or all of the foregoing, all “accounts” as defined in the Uniform Commercial
Code relating to or constituting any or all of the foregoing and any other
contract rights, payments, rights to payment (including payments of interest or
finance charges), and all instruments, chattel paper, securities, investment
property and general intangibles and other assets comprising or relating to the
Purchased Loans, any security account and all rights to Income and the rights to
enforce such payments arising from any of the Purchased Loans, all guarantees or
other support for the Purchased Loans, and any and all replacements,
substitutions, distributions on, or proceeds with respect to, any of the
foregoing (collectively the “Collateral”). Seller acknowledges and agrees that
its rights with respect to the Collateral (including without limitation, its
security interest in the Purchased Loans and any other collateral granted to
Seller pursuant to any other agreement) are and shall continue to be at all
times junior and subordinate to the rights of Buyer hereunder.

 

(b) Seller hereby irrevocably constitutes and appoints Buyer and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Seller and in the name of Seller or in its own name, from time to time
in Buyer’s discretion, for the purpose of carrying out the terms of this
Repurchase Agreement, to take any and all appropriate action and to execute any
and all documents and instruments which may be reasonably necessary or desirable
to accomplish the purposes of this Repurchase Agreement, to file such financing
statement or statements relating to the Purchased Loans and the Collateral
without Seller’s signature thereon as Buyer at its option may deem appropriate,
and, without limiting the generality of the foregoing, Seller hereby gives Buyer
the power and right, on behalf of Seller, without assent by, but with notice to,
Seller, if an Event of Default shall have occurred and be continuing, to do the
following:

 

(i) in the name of Seller, or in its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any other Purchased
Loans and to file any claim or to take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by Buyer for the purpose
of collecting any and all such moneys due with respect to any other Purchased
Loans whenever payable;

 

17



--------------------------------------------------------------------------------

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Loans;

 

(iii) (A) to direct any party liable for any payment under any Purchased Loans
to make payment of any and all moneys due or to become due thereunder directly
to Buyer or as Buyer shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Purchased Loans;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any Purchased Loans; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Purchased Loans or any proceeds thereof
and to enforce any other right in respect of any Purchased Loans; (E) to defend
any suit, action or proceeding brought against Seller with respect to any
Purchased Loans; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as Buyer may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Purchased Loans as fully and completely as though Buyer were the
absolute owner thereof for all purposes, and to do, at Buyer’s option and
Seller’s expense, at any time, and from time to time, all acts and things which
Buyer deems necessary to protect, preserve or realize upon the Purchased Loans
and the Collateral and Buyer’s Liens thereon and to effect the intent of this
Repurchase Agreement, all as fully and effectively as Seller might do.

 

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

Seller also authorizes Buyer, if an Event of Default shall have occurred, from
time to time, to execute, in connection with any sale provided for in Section 20
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Purchased Loans.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Purchased Loans and shall not impose any duty upon it to exercise any
such powers. Buyer shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to Seller for
any act or failure to act hereunder, except for its or their own gross
negligence or willful misconduct.

 

18



--------------------------------------------------------------------------------

10. CONDITIONS PRECEDENT

 

(a) As conditions precedent to the initial Transaction, Buyer shall have
received on or before the day of such initial Transaction the following, in form
and substance satisfactory to Buyer and duly executed by each party thereto (as
applicable):

 

(i) The Program Documents (other than the Electronic Tracking Agreement) duly
executed and delivered by the parties thereto and being in full force and
effect, free of any modification, breach or waiver;

 

(ii) A certified copy of Seller’s consents or corporate resolutions, as
applicable, approving the Program Documents and Transactions thereunder (either
specifically or by general resolution), and all documents evidencing other
necessary corporate action or governmental approvals as may be required in
connection with the Program Documents;

 

(iii) An incumbency certificate of Seller’s secretary certifying the names, true
signatures and titles of Seller’s representatives duly authorized to request
Transactions hereunder and to execute the Program Documents and the other
documents to be delivered thereunder;

 

(iv) An opinion of Seller’s counsel as to such matters as Buyer may reasonably
request (including, without limitation, enforceability, non-contravention, and
perfection opinions) each in form and substance acceptable to Buyer;

 

(v) A copy of the current Underwriting Guidelines certified by an officer of
Seller;

 

(vi) The payment in respect of the Commitment Fee Amount and the legal fees as
set forth in the Pricing Side Letter;

 

(vii) Evidence that all other actions necessary or, in the opinion of Buyer,
desirable to perfect and protect Buyer’s interest in the Purchased Loans and
other Collateral have been taken, including, without limitation, duly executed
and filed Uniform Commercial Code financing statements on Form UCC-1;

 

(viii) Buyer shall have completed the due diligence review pursuant to Section
38, and such review shall be satisfactory to Buyer in its sole discretion;

 

(ix) Buyer’s internal credit committee shall have approved the Program Documents
and Transactions thereunder (either specifically or by general resolution); and

 

(x) Any other documents reasonably requested by Buyer.

 

(b) The obligation of Buyer to enter into each Transaction pursuant to this
Agreement is subject to the following conditions precedent:

 

(i) Buyer or its designee shall have received on or before the day of a
Transaction with respect to such Purchased Loans (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Buyer and
(if applicable) duly executed:

 

  (A) The Transaction Notice, Mortgage Loan Schedule and Mortgage Loan
Transmission with respect to such Purchased Loans, delivered pursuant to Section
3(a);

 

19



--------------------------------------------------------------------------------

  (B) Except with respect to Wet Loans, the Trust Receipt with respect to such
Purchased Loans, with the Mortgage Loan Schedule attached;

 

  (C) Such certificates, customary opinions of counsel or other documents as
Buyer may reasonably request, provided that such opinions of counsel shall not
be required routinely in connection with each Transaction but shall only be
required from time to time as deemed necessary by Buyer in its commercially
reasonable judgment; and

 

  (D) A copy of the Underwriting Guidelines to the extent such guidelines have
been amended;

 

(ii) No Default or Event of Default shall have occurred and be continuing;

 

(iii) Buyer shall not have determined that the introduction of or a change in
any requirement of law or in the interpretation or administration of any
requirement of law applicable to Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Buyer to enter into
Transactions with a Pricing Rate based on LIBOR;

 

(iv) All representations and warranties in the Program Documents shall be true
and correct on the date of such Transaction and Seller is in compliance with the
terms and conditions of the Program Documents;

 

(v) The then aggregate outstanding Purchase Price for all Purchased Loans, when
added to the Purchase Price for the requested Transaction, shall not exceed the
Maximum Aggregate Purchase Price;

 

(vi) Satisfaction of any conditions precedent to the initial Transaction as set
forth in clause (a) of this Section 10 that were not satisfied prior to such
initial Purchase Date;

 

(vii) Buyer shall have determined that all actions necessary or, in the opinion
of Buyer, desirable to maintain the Buyer’s perfected interest in the Purchased
Loans and other Collateral have been taken, including, without limitation, duly
executed and filed Uniform Commercial Code financing statements on Form UCC-1;

 

(viii) Seller shall have paid to Buyer all fees and expenses owed to Buyer in
accordance with this Agreement;

 

(ix) Buyer or its designee shall have received any other documents reasonably
requested by Buyer;

 

(x) Buyer shall have received the Custodian Loan Transmission from Custodian
pursuant to Section 3(a) of the Custodial Agreement;

 

20



--------------------------------------------------------------------------------

(xi) There shall be no Market Value Deficit at the time immediately prior to
entering into a new Transaction;

 

(xii) No event or events shall have been reasonably determined by Buyer to have
occurred and to be continuing resulting in the effective absence of a “repo
market” respecting loans or mortgage-backed or asset-backed securities such that
Buyer is or was unable to finance or fund purchases under this Agreement through
the “repo market” or Buyer’s customers;

 

(xiii) Each secured party (including any party that has a precautionary security
interest in a Mortgage Loan) shall have released all of its right, title and
interest in, to and under such Mortgage Loan (including, without limitation, any
security interest that such secured party or secured party’s agent may have by
virtue of its possession, custody or control thereof) and has filed Uniform
Commercial Code termination statements in respect of any Uniform Commercial Code
filings made in respect of such Mortgage Loan, and each such release and Uniform
Commercial Code termination statement has been delivered to the Buyer prior to
each Transaction and to the Custodian as part of the Mortgage File; and

 

(xiv) If at any time Seller shall become a member of MERS, the parties shall
have entered into the Electronic Tracking Agreement prior to the next succeeding
Transaction.

 

11. RELEASE OF PURCHASED LOANS

 

Upon timely payment in full of the Repurchase Price and all other Obligations
(if any) then owing with respect to a Purchased Loan, unless a Default or Event
of Default shall have occurred and be continuing, then (a) Buyer shall be deemed
to have terminated any security interest that Buyer may have in such Purchased
Loan and any Collateral solely related to such Purchased Loan and (b) with
respect to such Purchased Loan, Buyer shall direct Custodian to release such
Purchased Loan and any Collateral solely related to such Purchased Loan to
Seller unless such release and termination would give rise to or perpetuate a
Market Value Deficit. Except as set forth in Sections 6(a) and 17, Seller shall
give at least one (1) Business Day prior written notice to Buyer if such
repurchase shall occur on any date other than the Repurchase Date set forth in
Section 3(b).

 

If such a Market Value Deficit is applicable, Buyer shall notify Seller of the
amount thereof and Seller may thereupon satisfy the Maintenance Call in the
manner specified in Section 6.

 

12. RELIANCE

 

With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Seller in acting upon, any request or other communication
that Buyer reasonably believes to have been given or made by a person authorized
to enter into a Transaction on Seller’s behalf.

 

21



--------------------------------------------------------------------------------

13. REPRESENTATIONS AND WARRANTIES

 

Seller hereby represents and warrants, and shall on and as of the Purchase Date
for any Transaction and on and as of each date thereafter through and including
the related Repurchase Date be deemed to represent and warrant, with respect to
itself alone, that:

 

(a) Due Organization and Qualification. Seller is duly organized, validly
existing and in good standing under the laws of the jurisdiction under whose
laws it is organized. Seller is duly qualified to do business and has obtained
all necessary licenses, permits, charters, registrations and approvals necessary
for the conduct of its business as currently conducted and the performance of
its obligations under the Program Documents except where any failure to obtain
such a license, permit, charter, registration or approval will not cause a
Material Adverse Effect with respect to such Seller or impair the enforceability
of any Mortgage Loan.

 

(b) Power and Authority. Seller has all necessary power and authority to conduct
its business as currently conducted, to execute, deliver and perform its
obligations under the Program Documents and to consummate the Transactions.

 

(c) Due Authorization. The execution, delivery and performance of the Program
Documents by Seller have been duly authorized by all necessary action and do not
require any additional approvals or consents or other action by or any notice to
or filing with any Person other than any that have heretofore been obtained,
given or made.

 

(d) Noncontravention. None of the execution and delivery of the Program
Documents by Seller or the consummation of the Transactions and transactions
thereunder:

 

(i) conflicts with, breaches or violates any provision of the organizational
documents or material agreements of Seller or any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award currently in effect
having applicability to Seller or its properties;

 

(ii) constitutes a material default by Seller under any loan or repurchase
agreement, mortgage, indenture or other agreement or instrument to which Seller
is a party or by which it or any of its properties is or may be bound or
affected; or

 

(iii) results in or requires the creation of any lien upon or in respect of any
of the assets of Seller or except the lien relating to the Program Documents.

 

(e) Legal Proceeding. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator affecting
any of the Purchased Loans, Seller, Servicer or any of their Affiliates, pending
or threatened, which is reasonably likely to be adversely determined and which,
if decided adversely, would have a reasonable likelihood of having a Material
Adverse Effect with respect to Seller or Servicer.

 

(f) Valid and Binding Obligations. Each of the Program Documents to which Seller
or Servicer is a party, when executed and delivered by Seller or Servicer, as
applicable, will constitute the legal, valid and binding obligations of Seller
or Servicer, as applicable, enforceable against Seller or Servicer, as
applicable, in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equitable principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

22



--------------------------------------------------------------------------------

(g) Financial Statements. Seller’s financial statements, copies of which have
been furnished to Buyer, (i) are, as of the dates and for the periods referred
to therein, complete and correct in all material respects, (ii) present fairly
the financial condition and results of operations of Seller as of the dates and
for the periods indicated and (iii) have been prepared in accordance with GAAP
consistently applied, except as noted therein (subject as to interim statements
to normal year-end adjustments). Since the date of the most recent financial
statements, there has been no Material Adverse Change with respect to Seller.
Except as disclosed in such financial statements, Seller is not subject to any
contingent liabilities or commitments that, individually or in the aggregate,
have a reasonable likelihood of causing a Material Adverse Change with respect
to Seller.

 

(h) Accuracy of Information. None of the documents or information prepared by or
on behalf of Seller and provided to Buyer relating to Seller’s financial
condition contain any statement of a material fact with respect to Seller or the
Transactions that was untrue or misleading in any material respect when made.
Since the furnishing of such documents or information, there has been no change,
nor any development or event involving a prospective change known to Seller,
that would render any of such documents or information untrue or misleading in
any material respect.

 

(i) No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental, instrumentality, nor any consent, approval,
waiver or notification of any creditor, lessor or other non-governmental person,
is required in connection with the execution, delivery and performance by Seller
of this Agreement or the consummation by Seller of any other Program Document,
other than any that have heretofore been obtained, given or made, and Uniform
Commercial Code filings.

 

(j) Compliance With Law, Etc. No practice, procedure or policy employed or
proposed to be employed by Seller in the conduct of its businesses violates any
law, regulation, judgment, agreement, regulatory consent, order or decree
applicable to it which, if enforced, would result in either a Material Adverse
Change or a Material Adverse Effect with respect to Seller.

 

(k) Solvency; Fraudulent Conveyance. Seller is solvent and will not be rendered
insolvent by the Transaction and, after giving effect to such Transaction,
Seller will not be left with an unreasonably small amount of capital with which
to engage in its business. Seller does not intend to incur, nor believes that it
has incurred, debts beyond its ability to pay such debts as they mature. Seller
is not contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Seller or any of its
assets. The amount of consideration being received by Seller upon the sale of
the Purchased Loans to Buyer constitutes reasonably equivalent value and fair
consideration for such Purchased Loans. Seller is not transferring any Purchased
Loans with any intent to hinder, delay or defraud any of its creditors.

 

23



--------------------------------------------------------------------------------

(l) Investment Company Act Compliance. Seller is not required to be registered
as an “investment company” as defined under the Investment Company Act nor as an
entity under the control of an “investment company” as defined under the
Investment Company Act.

 

(m) Taxes. Seller has filed all federal and state tax returns which are required
to be filed and paid all taxes, including any assessments received by it, to the
extent that such taxes have become due (other than for taxes that are being
contested in good faith or for which it has established adequate reserves). Any
taxes, fees and other governmental charges payable by Seller in connection with
a Transaction and the execution and delivery of the Program Documents have been
paid.

 

(n) Additional Representations. With respect to each Mortgage Loan, Seller
hereby makes all of the applicable representations and warranties set forth in
Exhibit B as of the date the related Mortgage File is delivered to the Custodian
with respect to the Mortgage Loans and continuously while such Mortgage Loan is
subject to a Transaction. Further, as of each Purchase Date, Seller shall be
deemed to have represented and warranted in like manner that Seller has no
knowledge that any such representation or warranty may have ceased to be true in
a material respect as of such date, except as otherwise stated in a Transaction
Notice, any such exception to identify the applicable representation or warranty
and specify in reasonable detail the related knowledge of Seller. In addition,
the Seller agrees to make the representations and warranties set forth in
Exhibit B to this Agreement as of the “cut-off date” of the securitization or
whole loan sale of the related Mortgage Loans by Buyer, if applicable; provided,
however, that to the extent that Seller has at the time of such securitization
or whole loan sale actual knowledge of any facts or circumstances that would
render any of such representations and warranties materially false, Seller shall
have no obligation to make such materially false representation and warranty.

 

(o) No Broker. Seller has not dealt with any broker, investment banker, agent,
or other person, except for Buyer, who may be entitled to any commission or
compensation in connection with the sale of Purchased Loans pursuant to this
Agreement; provided, that if Seller has dealt with any broker, investment
banker, agent, or other person, except for Buyer, who may be entitled to any
commission or compensation in connection with the sale of Purchased Loans
pursuant to this Agreement, such commission or compensation shall have been paid
in full by Seller.

 

(p) Corporate Separateness.

 

(i) The capital of Seller is adequate for the Seller’s business and
undertakings.

 

(ii) Other than as provided in this Agreement and the other Program Documents,
Seller is not engaged in any business transactions with any of its Affiliates
other than transactions in the ordinary course of its business on an
“arms-length” basis.

 

(q) MERS. To the extent that some or all of the Mortgage Loans consist of MERS
Designated Mortgage Loans, the Seller and the Servicer are members of MERS in
good standing.

 

24



--------------------------------------------------------------------------------

The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Loans to Buyer and shall continue for so long as the
Purchased Loans are subject to this Agreement.

 

14. COVENANTS OF SELLER

 

Seller hereby covenants with Buyer as follows:

 

(a) Defense of Title. Seller warrants and will defend the right, title and
interest of Buyer in and to all Collateral against all adverse claims and
demands.

 

(b) No Amendment or Compromise. Without Buyer’s prior written consent, none of
Seller or those acting on Seller’s behalf shall amend or modify, or waive any
term or condition of, or settle or compromise any claim in respect of, any item
of the Purchased Loans, any related rights or any of the Program Documents,
provided that Servicer may amend or modify a Mortgage Loan if such amendment or
modification does not affect the amount or timing of any payment of principal or
interest, extend its scheduled maturity date, modify its interest rate, or
constitute a cancellation or discharge of its outstanding principal balance and
does not materially and adversely affect the security afforded by the real
property, furnishings, fixtures, or equipment securing the Mortgage Loan.

 

(c) No Assignment. Except as permitted herein, neither Seller nor any Servicer
shall sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Documents), any of the
Purchased Loans or any interest therein, provided that this Section 14(c) shall
not prevent any contribution, assignment, transfer or conveyance of Purchased
Loans in accordance with the Program Documents.

 

(d) Servicing of Mortgage Loans. Seller shall cause Servicer to service, or
cause to be serviced, all Mortgage Loans that are part of the Purchased Loans in
accordance with Accepted Servicing Practices, pending any delivery of such
servicing to Buyer pursuant to Section 14(r), employing at least the same
procedures and exercising the same care that Servicer customarily employs in
servicing Mortgage Loans for its own account. Seller shall notify servicers of
Buyer’s interest hereunder and Seller shall notify Buyer of the name and address
of all servicers of Mortgage Loans. Prior to any Person other than New Century
Mortgage Corporation becoming a servicer or subservicer of the Purchased Loans,
Buyer shall have the right to approve each such servicer or subservicer and the
form of all Servicing Agreements or servicing side letter agreements with
respect to such servicer or subservicer. Seller shall cause the Servicer to hold
or cause to be held all escrow funds collected with respect to such Mortgage
Loans in trust accounts and shall apply the same for the purposes for which such
funds were collected. Upon Buyer’s request, Seller shall provide reasonably
promptly to Buyer a letter addressed to and agreed to by each servicer of
Mortgage Loans, in form and substance reasonably satisfactory to Buyer, advising
such servicer of such matters as Buyer may reasonably request. If Seller should
discover that, for any reason whatsoever, Seller or any entity responsible to
Seller by contract for managing or servicing any such Mortgage Loan has failed
to perform fully Seller’s obligations under the Program Documents or any of the
obligations of such entities with respect to the Purchased Loans, Seller shall
promptly notify Buyer.

 

25



--------------------------------------------------------------------------------

(e) Preservation of Collateral: Collateral Value. Seller shall do all things
necessary to preserve the Collateral so that it remains subject to a first
priority perfected security interest hereunder. Without limiting the foregoing,
Seller will comply with all applicable laws, rules, regulations and other laws
of any Governmental Authority applicable to Seller relating to the Collateral
and cause the Collateral to comply with all applicable laws, rules, regulations
and other laws of any such Governmental Authority. Seller shall not allow any
default to occur for which Seller is responsible under any Collateral or any
Program Documents and Seller shall fully perform or cause to be performed when
due all of its obligations under any Collateral or the Program Documents.

 

(f) Maintenance of Papers, Records and Files. Seller shall acquire, and Seller
or the Servicer of the Purchased Loans shall build, maintain and have available,
a complete file in accordance with lending industry custom and practice for each
Purchased Loan. Seller or the Servicer of the Purchased Loans will maintain all
such Records not in the possession of Custodian in good and complete condition
in accordance with industry practices and preserve them against loss.

 

(i) Seller and Servicer shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Loans in accordance with
industry custom and practice, including those maintained pursuant to the
preceding subsection, and all such Records shall be in Custodian’s possession
unless Buyer otherwise approves. Seller shall not cause or authorize any such
papers, records or files that are an original or an only copy to leave
Custodian’s possession, except for individual items removed in connection with
servicing a specific Mortgage Loan, in which event Seller will obtain or cause
to be obtained a receipt from the Custodian for any such paper, record or file.

 

(ii) For so long as Buyer has an interest in or lien on any Purchased Loan,
Seller and Servicer will hold or cause to be held all related Records in trust
for Buyer. Seller or Servicer shall notify, or cause to be notified, every other
party holding any such Records of the interests and liens granted hereby.

 

(iii) Upon reasonable advance notice from Custodian or Buyer, Seller and
Servicer shall (x) make any and all such Records available to Custodian or Buyer
to examine any such Records, either by its own officers or employees, or by
agents or contractors, or both, and make copies of all or any portion thereof,
(y) permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of Seller with its respective chief operating officer and chief
financial officer and to discuss the affairs, finances and accounts of Seller
with its independent certified public accountants.

 

26



--------------------------------------------------------------------------------

(g) Financial Statements and Other Information; Financial Covenants.

 

 

(i) Seller shall keep or cause to be kept in reasonable detail books and records
setting forth an account of its assets and business and shall clearly reflect
therein the transfer of Purchased Loans to Buyer. Seller shall furnish or cause
to be furnished to Buyer the following:

 

(A) Financial Statements. (w) As soon as available and in any event within
ninety (90) days after the end of each fiscal year, the consolidated, audited
balance sheets of the Seller and NCFC as of the end of each fiscal year of NCFC
(inclusive of Seller), and the audited financial statements of income and
changes in equity and audited statement of cash flows of each of the Seller and
NCFC for such fiscal year, (x) as soon as available and in any event within
forty-five (45) days after the end of each quarter, the consolidated, unaudited
balance sheets of Seller and NCFC as of the end of each quarter and the
unaudited financial statements of income and changes in equity and unaudited
statement of cash flows of each of the Seller and NCFC for the portion of the
fiscal year then ended, (y) as soon as available and in any event within thirty
(30) days after the end of each month, the consolidated, unaudited balance
sheets of Seller and NCFC as of the end of each month and the unaudited
financial statements of income and changes in equity and unaudited statement of
cash flows of each of the Seller and NCFC for the portion of the fiscal year
then ended, and (z) on a timely basis, all quarterly and annual consolidating
financial statements reflecting material intercompany adjustments. Each of the
foregoing financial statements shall have been prepared in accordance with GAAP
and certified by Seller’s or NCFC’s respective chief financial officer, as
applicable, in the form of a compliance certificate to be delivered along with
the above financial statements. Seller shall furnish or cause to be furnished to
Buyer all Forms 10-K, registration statements and other corporate finance
filings made with the Securities Exchange Commission for or on behalf of Seller
and for or on behalf of NCFC on a timely basis and, with respect to any Form
10-K, within ninety (90) days after the end of each fiscal year. Seller shall
furnish or cause to be furnished to Buyer any other financial information
regarding Seller or NCFC reasonably requested by Buyer.

 

(B) Mortgage Loan Data. Monthly reports in form and scope satisfactory to Buyer,
setting forth data regarding the performance of the Purchased Loans for the
immediately preceding month, and such other information as Buyer may reasonably
request, including, without limitation, all collections, prepayments,
delinquencies, losses and recoveries related to the Purchased Loans, any other
information regarding the Purchased Loans requested by Buyer and the performance
of any loans serviced by or on behalf of Servicer and any other financial
information regarding Seller reasonably requested by Buyer.

 

(C) Monthly Servicing Diskettes. On or before the fifteenth (15th) day of each
calendar month (or if such day is not a Business Day, the immediately following
Business Day), or any other time as Buyer requests, a Mortgage Loan Transmission
or a diskette (or any other Electronic Transmission acceptable to Buyer) in a
format acceptable to Buyer containing such information with respect to the
Purchased Loans as Buyer may reasonably request.

 

(ii) Seller shall comply with the following financial covenants: (A) at all
times, the Tangible Net Worth of the Seller shall be greater than (i) 75% of the
Seller’s existing Tangible Net Worth at the end of the most recently completed
fiscal year plus

 

27



--------------------------------------------------------------------------------

(ii) 90% of capital contributions to equity capital made during such fiscal year
plus (iii) 50% of positive year-to-date net income generated by Seller minus
(iv) the amount of repurchases of Seller’s stock after December 31, 2003, which
amount shall not exceed the lesser of (a) the dollar equivalent of 1.8 million
shares (or share equivalents in the case of any stock splits/ reverse splits),
or (b) $40 million; (B) the Seller’s ratio of Total Indebtedness to Tangible Net
Worth shall be less than 15:1 as of each fiscal quarter end; and (C) at all
times, Seller shall maintain, on a consolidated basis, Cash and Cash Equivalents
of greater than $60 million.

 

(iii) Seller shall execute and deliver to Buyer a quarterly certification
substantially in the form of Exhibit A hereto within forty-five (45) days after
the end of each quarter.

 

(h) Notice of Material Events. Seller shall promptly inform Buyer in writing of
any of the following:

 

(i) any Default or Event of Default by Seller of any obligation under any
Program Document, or the occurrence or existence of any event or circumstance
that Seller reasonably expects will with the passage of time become a Default or
Event of Default by Seller;

 

(ii) any material change in the insurance coverage required of Seller or any
other Person pursuant to any Program Document, with copy of evidence of same
attached;

 

(iii) any material licensing dispute or any material litigation, investigation,
proceeding or suspension between Seller, on the one hand, and any Governmental
Authority or any other Person;

 

(iv) any material change in accounting policies or financial reporting practices
of Seller; and

 

(v) any event, circumstance or condition that has resulted, or has a reasonable
likelihood of resulting in either a Material Adverse Change or a Material
Adverse Effect with respect to Seller.

 

(i) Maintenance of Licenses. Seller shall (i) maintain all licenses, permits or
other approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Documents, (ii) remain in good standing under the
laws of each state in which it conducts business or any Mortgage Property is
located, and (iii) shall conduct its business strictly in accordance with
applicable law.

 

(j) Taxes, Etc. Seller shall pay and discharge or cause to be paid and
discharged, when due all taxes, assessments and governmental charges or levies
imposed upon it or upon its income and profits or upon any of its property,
real, personal or mixed (including without limitation, the Purchased Loans) or
upon any part thereof, as well as any other lawful claims which, if unpaid,
might become a Lien upon such properties or any part thereof, except for any
such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to

 

28



--------------------------------------------------------------------------------

which adequate reserves are provided. Seller shall file on a timely basis all
federal, and material state and local tax and information returns, reports and
any other information statements or schedules required to be filed by or in
respect of it.

 

(k) Nature of Business. Seller shall not make any material change in the nature
of its business as carried on at the date hereof.

 

(l) Limitation on Distributions. If a Default has occurred and is occurring,
Seller shall not pay any dividends or distributions with respect to any capital
stock or other equity interests in Seller, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Seller.

 

(m) Use of Custodian. Without the prior written consent of Buyer, Seller shall
use no third party custodian as document custodian other than the Custodian with
respect to third party purchasers, prospective third party purchasers, lenders
and prospective third party lenders with respect to loans of the same type as
the Purchased Loans.

 

(n) Merger of Seller. Seller shall not at any time, directly or indirectly, (i)
liquidate or dissolve or enter into any consolidation or merger or be subject to
a Change in Control without Buyer’s prior consent; (ii) form or enter into any
partnership, joint venture, syndicate or other combination which would have a
Material Adverse Effect with respect to Seller; or (iii) permit any Material
Adverse Change to occur with respect to Seller or Seller’s Subsidiaries.

 

(o) Insurance. Seller shall obtain and maintain insurance coverage for itself
and its Subsidiaries with respect to employee dishonesty, forgery or alteration,
theft, disappearance and destruction, robbery and safe burglary, property (other
than money and securities) and computer fraud in an aggregate amount at least
equal to $1,000,000; provided that Seller may maintain a $200,000 sublimit with
respect to direct financial losses caused by a computer virus. Seller shall add
Buyer as a loss payee of any such fidelity bond or insurance policy. The Seller
shall notify the Buyer of any material change in the terms of any such fidelity
bond or insurance policy.

 

(p) Affiliate Transaction. Except in the ordinary course of business, Seller
shall not at any time, directly or indirectly, sell, lease or otherwise transfer
any property or assets to, or otherwise acquire any property or assets from, or
otherwise engage in any transactions with, any of its Affiliates unless the
terms thereof are no less favorable to Seller than those that could be obtained
at the time of such transaction in an arm’s length transaction with a Person who
is not such an Affiliate.

 

(q) Change of Fiscal Year. Seller shall not at any time, directly or indirectly,
except upon ninety (90) days’ prior written notice to Buyer, change the date on
which Seller’s fiscal year begins from Seller’s current fiscal year beginning
date.

 

(r) Delivery of Servicing Rights. With respect to the Servicing Rights of each
Mortgage Loan, Seller shall deliver such Servicing Rights to the designee of
Buyer, within (75) days of a Purchase Date, unless otherwise stated in writing
by Buyer; provided that on each Repurchase Date that is subject to a new
Transaction, such delivery requirement is deemed

 

29



--------------------------------------------------------------------------------

restated for such new Transaction (and the immediately preceding delivery
requirement is deemed to be rescinded) in the absence of directions to the
contrary from Buyer, and a new 75-day period is deemed to commence as of such
Repurchase Date. Seller’s transfer of the Servicing Rights under this Section
shall be in accordance with customary standards in the industry. Upon the
delivery to Buyer of the Servicing Rights as provided in this subsection (r),
notwithstanding anything else herein to the contrary, Seller shall have no
obligation to perform any of Servicer’s Obligations or covenants hereunder or
under any other Program Document, nor shall Seller have any obligation to make
or remake any representations or warranties with respect to Servicer.

 

(s) Underwriting Guidelines. Seller shall promptly notify Buyer in writing of
any material modifications to be made to the Underwriting Guidelines that will
impact either the Buyer or the Purchased Loans. Seller agrees to deliver to
Buyer copies of the Underwriting Guidelines in the event that any modifications
are made to the Underwriting Guidelines following the Closing Date. Buyer shall
not be required to purchase any Mortgage Loans originated under such modified
Underwriting Guidelines until Buyer has reviewed and approved such relevant
modifications, which approval shall be deemed given if such modifications are
not rejected by Buyer in writing within ten (10) days after Buyer has received
from Seller notice thereof and a copy of such modified Underwriting Guidelines.

 

(t) Commitment Fee. Seller agrees to pay to Buyer a commitment fee in the amount
of the Commitment Fee Amount, each such payment to be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim. Such
fee shall be deemed to be earned as of the date hereof and the entire amount of
the Commitment Fee Amount shall be paid on the Effective Date. Buyer may, in its
sole discretion, net such Commitment Fee Amount that is due and unpaid from the
proceeds of any Purchase Price payable to Seller.

 

(u) MERS. The Seller will and will cause the Servicer to comply in all material
respects with the rules and procedures of MERS in connection with the servicing
of any MERS Designated Mortgage Loans for as long as such Purchased Loans are
registered with MERS.

 

15. REPURCHASE DATE PAYMENTS/COLLECTIONS

 

On each Repurchase Date, Seller shall remit or shall cause to be remitted to
Buyer the Repurchase Price together with any other Obligations then due and
payable.

 

16. REPURCHASE OF PURCHASED LOANS; CHANGE OF LAW

 

(a) Upon discovery by Seller of a breach of any of the representations and
warranties set forth on Exhibit B to this Agreement, Seller shall give prompt
written notice thereof to Buyer. Upon any such discovery by Buyer, Buyer will
notify Seller. It is understood and agreed that the representations and
warranties set forth in Exhibit B with respect to the Purchased Loans shall
survive delivery of the respective Mortgage Files to the Custodian and shall
inure to the benefit of Buyer. The fact that Buyer has conducted or has failed
to conduct any partial or complete due diligence investigation in connection
with its purchase of any Purchased Loan shall not affect Buyer’s right to demand
repurchase as provided under this Agreement. Seller shall, within two (2)
Business Days of the earlier of Seller’s discovery or Seller receiving notice
with respect to

 

30



--------------------------------------------------------------------------------

any Purchased Loan of (i) any breach of a representation or warranty contained
in Exhibit B, or (ii) any failure to deliver any of the items required to be
delivered as part of the Mortgage File within the time period required for
delivery pursuant to the Custodial Agreement, promptly cure such breach or
delivery failure in all material respects. If within two (2) Business Days after
the earlier of Seller’s discovery of such breach or delivery failure or Seller
receiving notice thereof that such breach or delivery failure has not been
remedied by Seller, Seller shall promptly upon receipt of written instructions
from Buyer, at Buyer’s option, either (i) repurchase such Purchased Loan at a
purchase price equal to the Repurchase Price with respect to such Purchased Loan
by wire transfer to the account designated by Buyer, or (ii) transfer comparable
Substitute Loans to Buyer, as provided in Section 17 hereof.

 

(b) If Buyer determines that the introduction of, any change in, or the
interpretation or administration of, any requirement of law has made it unlawful
or commercially impracticable to engage in any Transactions with the applicable
Pricing Rate based on LIBOR, then Seller (i) shall, upon its receipt of notice
of such fact and demand from Buyer (with a copy of such notice to Custodian),
repurchase the Purchased Loans subject to the Transaction on the next succeeding
Business Day and, at Seller’s election, concurrently enter into a new
Transaction with Buyer with a Pricing Rate based on the Prime Rate plus the
margin set forth in the Pricing Side Letter as part of the Pricing Rate and (ii)
may elect, by giving notice to Buyer and Custodian, that all new Transactions
shall have Pricing Rates based on the Prime Rate plus such margin.

 

(c) If Buyer determines in its sole discretion that any Change in Law or any
change in accounting rules regarding capital requirements has or would have the
effect of reducing the rate of return on Buyer’s capital or on the capital of
any Affiliate of Buyer as a consequence of such Change in Law on this Agreement,
then from time to time Seller will compensate Buyer or Buyer’s Affiliate, as
applicable, for such reduced rate of return suffered as a consequence of such
Change in Law on terms similar to those imposed by Buyer on its other similarly
affected customers. Buyer shall provide Seller with prompt notice as to any
Change in Law. Notwithstanding any other provisions in this Agreement, in the
event of any such Change in Law, Seller will have the right to terminate all
Transactions then outstanding as of a date selected by Seller, which date shall
be prior to the then applicable Repurchase Date and which date shall thereafter
for all purposes hereof be deemed to be the Repurchase Date.

 

17. SUBSTITUTION

 

Seller may, subject to agreement with and acceptance by Buyer upon one (1)
Business Day’s notice, substitute other assets which are substantially the same
as the Purchased Loans (the “Substitute Loans”) for any Purchased Loans. Such
substitution shall be made by transfer to Buyer of such other Substitute Loans
and transfer to Seller of such Purchased Loans (the “Reacquired Loans”) along
with the other information to be provided with respect to the applicable
Purchased Loan as described in Section 4. After substitution, the Substitute
Loans shall be deemed to be Purchased Loans, the Reacquired Loans shall no
longer be deemed Purchased Loans, Buyer shall be deemed to have terminated any
security interest that Buyer may have in the Reacquired Loans and any Collateral
solely related to such Reacquired Loans to Seller unless such termination and
release would give rise to or perpetuate a Market Value Deficit. Concurrently
with any termination and release described in this Section 17, Buyer shall
execute and deliver to Seller upon request and Buyer hereby authorizes Seller to
file and record such documents as Seller may reasonably deem necessary or
advisable in order to evidence such termination and release.

 

31



--------------------------------------------------------------------------------

18. REPURCHASE TRANSACTIONS

 

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Loans or otherwise pledge, hypothecate, assign, transfer or otherwise
convey the Purchased Loans with a counterparty of Buyer’s choice, in all cases
subject to Buyer’s obligation to reconvey the Purchased Loans (and not
substitutes therefor) on the Repurchase Date. In the event Buyer engages in a
repurchase transaction with any of the Purchased Loans or otherwise pledges or
hypothecates any of the Purchased Loans, Buyer shall have the right to assign to
Buyer’s counterparty any of the applicable representations or warranties in
Exhibit B to this Agreement and the remedies for breach thereof, as they relate
to the Purchased Loans that are subject to such repurchase transaction.

 

19. EVENTS OF DEFAULT

 

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:

 

(a) Seller fails to transfer the Purchased Loans to Buyer on the applicable
Purchase Date (provided Buyer has tendered the related Purchase Price);

 

(b) Seller either fails to repurchase the Purchased Loans on the applicable
Repurchase Date or fails to perform its obligations under Section 6;

 

(c) Either Seller or Servicer shall fail to perform, observe or comply with any
material term, covenant or agreement contained in the Program Documents (other
than Exhibit B to this Agreement and the other “Events of Default” set forth in
this Section 19) and such failure is not cured within the time period expressly
provided or, if no such cure period is provided, within five (5) Business Days
(or one (1) Business Day with respect to a default on any principal or interest
payment obligation in this Agreement or any other document or one (1) Business
Day if the Purchased Loans exceed any applicable sublimits) of the earlier of
(i) such party’s receipt of written notice from Buyer or Custodian of such
breach or (ii) the date on which such party obtains notice or knowledge of the
facts giving rise to such breach;

 

(d) Any representation or warranty made by Seller (or any of Seller’s officers)
in the Program Documents or in any other document delivered in connection
therewith shall have been incorrect or untrue in any material respect when made
or repeated or deemed to have been made or repeated (other than the
representations or warranties in Exhibit B which shall be considered solely for
the purpose of determining whether the related Purchased Loan is an Eligible
Loan, unless Seller shall have made any such representations or warranties with
the knowledge that they were materially false or misleading at the time made or
repeated or deemed to have been made or repeated);

 

(e) Seller or any of Seller’s Affiliates or Subsidiaries (each, a “Seller
Entity”) shall fail to pay any of its respective Indebtedness (aggregating in
excess of $10,000,000), or any interest or premium thereon when due (whether by
scheduled maturity, required prepayment,

 

32



--------------------------------------------------------------------------------

acceleration, demand or otherwise), or shall fail to make any payment when due
under its respective Guarantee of another person’s Indebtedness for borrowed
money, and such failure shall entitle any related counterparty to declare any
such Indebtedness or Guarantee to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof;

 

(f) A custodian, receiver, conservator, liquidator, trustee, sequestrator or
similar official for a Seller Entity, or a Seller Entity’s Property (as a debtor
or creditor protection procedure), is appointed or takes possession of such
Property; or a Seller Entity generally fails to pay its debts as they become
due; or a Seller Entity is adjudicated bankrupt or insolvent; or an order for
relief is entered under the Federal Bankruptcy Code, or any successor or similar
applicable statute, or any administrative insolvency scheme, against a Seller
Entity; or any of a Seller Entity’s Property is sequestered by court or
administrative order; or a petition is filed against a Seller Entity under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect;

 

(g) Any Seller Entity files a voluntary petition in bankruptcy, seeks relief
under any provision of any bankruptcy, reorganization, moratorium, delinquency,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction whether now or subsequently in effect; or consents to the
filing of any petition against it under any such law; or consents to the
appointment of or taking possession by a custodian, receiver, conservator,
trustee, liquidator, sequestrator or similar official for a Seller Entity, or of
all or any part of a Seller Entity’s Property; or makes an assignment for the
benefit of a Seller Entity’s creditors;

 

(h) Any final, nonappealable judgment or order for the payment of money in
excess of $1,000,000 in the aggregate (to the extent that it is, in the
reasonable determination of Buyer, uninsured and provided that any insurance or
other credit posted in connection with an appeal shall not be deemed insurance
for these purposes) shall be rendered against any Seller Entity by one or more
courts, administrative tribunals or other bodies having jurisdiction over them
and the same shall not be discharged (or provisions shall not be made for such
discharge), satisfied, or bonded, or a stay of execution thereof shall not be
procured, within sixty (60) days from the date of entry thereof and such Seller
Entity shall not, within said period of sixty (60) days, appeal therefrom and
cause the execution thereof to be stayed during such appeal;

 

(i) Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of Seller or Seller’s ultimate parent entity’s Property, or
shall have taken any action to displace the executive management of Seller or
Seller’s ultimate parent entity or to curtail its authority in the conduct of
the business of Seller or Seller’s ultimate parent entity, or takes any action
in the nature of enforcement to remove, limit or restrict the approval of Seller
or Seller’s ultimate parent entity as an issuer, buyer or a seller/servicer of
Mortgage Loans or securities backed thereby, and such action provided for in
this subsection (h) shall not have been discontinued or stayed within thirty
(30) days;

 

(j) Any Seller Entity shall default under, or fail to perform as requested
under, or shall otherwise materially breach the terms of, in each case beyond
any applicable cure period, any instrument, agreement or contract between such
Seller Entity on the one hand and the Buyer or any of the Buyer’s Affiliates on
the other;

 

33



--------------------------------------------------------------------------------

(k) In the good faith judgment of Buyer, any Material Adverse Effect shall have
occurred with respect to any Seller Entity taken as a whole or any Material
Adverse Change shall have occurred with respect to the financial conditions or
operations of Seller;

 

(l) Seller or Servicer shall admit in writing its inability to, or intention not
to, perform any of Seller’s or Servicer’s respective material Obligations, or
Buyer shall have determined in good faith that Seller or Servicer is unable to
meet its commitments;

 

(m) Except as expressly permitted in this Agreement, Seller dissolves, merges or
consolidates with another entity, or sells, transfers, or otherwise disposes of
a material portion of Seller’s (as applicable) business or assets unless Buyer’s
written consent is given;

 

(n) This Agreement shall for any reason cease to create a valid, first priority
security interest or ownership interest upon transfer in any material portion of
the Purchased Loans or Collateral purported to be covered hereby;

 

(o) Seller’s audited annual financial statements or the notes thereto or other
opinions or conclusions stated therein shall be qualified or limited by
reference to the status of Seller as a “going concern” or a reference of similar
import or shall indicate that Seller has a negative net worth or is insolvent;

 

(p) Seller shall fail to satisfy any of the financial covenants set forth in
Section 14(g)(ii) of this Agreement;

 

(q) A Change in Control of Servicer or Seller shall have occurred which has not
been approved by Buyer;

 

(r) Buyer shall reasonably request, specifying the reasons for such request,
reasonable information, and/or written responses to such requests, regarding the
financial well-being of Seller and such reasonable information and/or responses
shall not have been provided within five (5) Business Days of such request;

 

(s) If Seller admits its inability or is manifestly unable to perform fully when
such performance will become due any obligation on Seller’s part to any broker,
dealer, bank or other financial institution in respect of a transaction
involving securities, commodities or other instruments not then due (regardless
of whether Buyer and/or any of its Affiliates has or have any right, title or
interest therein); or

 

(t) A material Event of Default shall have occurred and is continuing under any
of the Program Documents.

 

34



--------------------------------------------------------------------------------

20. REMEDIES

 

Upon the occurrence of an Event of Default, Buyer, at its option (which option
shall be deemed to have been exercised immediately upon the occurrence of an
Event of Default pursuant to Section 19(f), (g), (k), (l) or (m) hereof), shall
have the right to exercise any or all of the following rights and remedies:

 

(a) (i) The Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). Seller’s obligations hereunder to repurchase all Purchased Loans at
the Repurchase Price therefor on the Repurchase Date for such Transactions shall
thereupon become immediately due and payable; all Income paid after such
exercise or deemed exercise shall be remitted to and retained by Buyer and
applied to the aggregate Repurchase Prices and any other amounts owing by Seller
hereunder; Seller shall immediately deliver to Buyer or its designee any and all
original papers, Records and files relating to the Purchased Loans subject to
such Transaction then in Seller’s or Servicer’s possession and/or control; and
all right, title and interest in and entitlement to such Purchased Loans and
Servicing Rights thereon shall be deemed transferred to Buyer or its designee.

 

(ii) Buyer shall have the right to (A) sell, on or following the Business Day
following the date on which the Repurchase Price became due and payable pursuant
to Section 20(a)(i) without notice or demand of any kind, at a public or private
sale and at such price or prices as Buyer may reasonably deem satisfactory any
or all Purchased Loans and/or (B) in its sole discretion elect, in lieu of
selling all or a portion of such Purchased Loans, to give Seller credit for such
Purchased Loans in an amount equal to the Market Value of the Purchased Loans
against the aggregate unpaid Repurchase Price and any other amounts owing by
Seller hereunder. Seller shall remain liable to Buyer for any amounts that
remain owing to Buyer following a sale and/or credit under the preceding
sentence. The proceeds of any disposition of Purchased Loans shall be applied
first to the reasonable costs and expenses incurred by Buyer in connection with
or as a result of an Event of Default; second to Breakage Costs, costs of cover
and/or related hedging transactions; third to the aggregate Repurchase Prices;
and fourth to all other Obligations.

 

(iii) The parties recognize that it may not be possible to purchase or sell all
of the Purchased Loans on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for such Purchased
Loans may not be liquid. In view of the nature of the Purchased Loans, the
parties agree that liquidation of a Transaction or the underlying Purchased
Loans does not require a public purchase or sale and that a good faith private
purchase or sale shall be deemed to have been made in a commercially reasonable
manner. Accordingly, Buyer may elect the time and manner of liquidating any
Purchased Loan and nothing contained herein shall obligate Buyer to liquidate
any Purchased Loan on the occurrence of an Event of Default or to liquidate all
Purchased Loans in the same manner or on the same Business Day or constitute a
waiver of any right or remedy of Buyer. Notwithstanding the foregoing, the
parties to this Agreement agree that the Transactions have been entered into in
consideration of and in reliance upon the fact that all Transactions hereunder
constitute a single business and contractual obligation and that each
Transaction has been entered into in consideration of the other Transactions.

 

35



--------------------------------------------------------------------------------

(b) Seller hereby acknowledges, admits and agrees that Seller’s obligations
under this Agreement are recourse obligations of Seller to which Seller pledges
its full faith and credit. In addition to its rights hereunder, Buyer shall have
the right to proceed against any of Seller’s assets which may be in the
possession of Buyer, any of Buyer’s Affiliates or their designee (including the
Custodian), including the right to liquidate such assets and to set-off the
proceeds against monies owed by Seller to Buyer pursuant to this Agreement.
Buyer may set off cash, the proceeds of the liquidation of the Purchased Loans
and Additional Purchased Loans, any other Collateral or its proceeds and all
other sums or obligations owed by Buyer to Seller against all of Seller’s
obligations to Buyer, whether under this Agreement, under a Transaction, or
under any other agreement between the parties, or otherwise, whether or not such
obligations are then due, without prejudice to Buyer’s right to recover any
deficiency.

 

(c) Buyer shall have the right to obtain physical possession of the Records and
all other files of Seller relating to the Purchased Loans and all documents
relating to the Purchased Loans which are then or may thereafter come into the
possession of Seller or any third party acting for Seller and Seller shall
deliver to Buyer such assignments as Buyer shall request.

 

(d) Buyer shall have the right to direct all Persons servicing the Purchased
Loans to take such action with respect to the Purchased Loans as Buyer
determines appropriate.

 

(e) Buyer shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Loans and any other Collateral or any
portion thereof, collect the payments due with respect to the Purchased Loans
and any other Collateral or any portion thereof, and do anything that Buyer is
authorized hereunder to do. Seller shall pay all costs and expenses incurred by
Buyer in connection with the appointment and activities of such receiver.

 

(f) Buyer may, at its option, enter into one or more Hedge Instruments covering
all or a portion of the Purchased Loans, and the Seller shall be responsible for
all damages, judgments, costs and expenses of any kind which may be imposed on,
incurred by or asserted against the Buyer relating to or arising out of such
Hedge Instruments; including without limitation any losses resulting from such
Hedge Instruments.

 

(g) In addition to all the rights and remedies specifically provided herein,
Buyer shall have all other rights and remedies provided by applicable federal,
state, foreign, and local laws, whether existing at law, in equity or by
statute, including, without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code.

 

Except as otherwise expressly provided in this Agreement, Buyer shall have the
right to exercise any of its rights and/or remedies without presentment, demand,
protest or further notice of any kind other than as expressly set forth herein,
all of which are hereby expressly waived by Seller.

 

Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives, to the extent permitted
by law, any right Seller might otherwise have to require Buyer to enforce its
rights by judicial process. Seller also

 

36



--------------------------------------------------------------------------------

waives, to the extent permitted by law, any defense Seller might otherwise have
to the Obligations, arising from use of nonjudicial process, enforcement and
sale of all or any portion of the Purchased Loans and any other Collateral or
from any other election of remedies. Seller recognizes that nonjudicial remedies
are consistent with the usages of the trade, are responsive to commercial
necessity and are the result of a bargain at arm’s length.

 

Seller shall cause all sums received by it with respect to the Purchased Loans
to be deposited with Custodian (or such other Person as Buyer may direct) after
receipt thereof. Seller shall be liable to Buyer for the amount of all expenses
(plus interest thereon at a rate equal to the Default Rate), and Breakage Costs
including, without limitation, all costs and expenses incurred within thirty
(30) days of the Event of Default in connection with hedging or covering
transactions related to the Purchased Loans, conduit advances and payments for
mortgage insurance.

 

21. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

 

No failure on the part of Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Buyer of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All rights and remedies of Buyer provided for herein are
cumulative and in addition to any and all other rights and remedies provided by
law, the Program Documents and the other instruments and agreements contemplated
hereby and thereby, and are not conditional or contingent on any attempt by
Buyer to exercise any of its rights under any other related document. Buyer may
exercise at any time after the occurrence of an Event of Default one or more
remedies, as they so desire, and may thereafter at any time and from time to
time exercise any other remedy or remedies.

 

22. USE OF EMPLOYEE PLAN ASSETS

 

No assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) shall be used by
either party hereto in a Transaction.

 

23. INDEMNITY

 

(a) Seller agrees to pay on demand (i) all reasonable out-of-pocket costs and
expenses of Buyer in connection with the preparation, execution, delivery,
modification, administration and amendment of the Program Documents (including,
without limitation, (A) all collateral review and UCC search and filing fees and
expenses and (B) the reasonable fees and expenses of counsel for Buyer with
respect to advising Buyer as to its rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under this
Agreement, with respect to negotiations with Seller or with other creditors of
Seller or any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto), and (ii) all costs and expenses of Buyer in
connection with the enforcement of this Agreement (including any waivers),
whether in any action, suit or litigation, any bankruptcy,

 

37



--------------------------------------------------------------------------------

insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
Buyer) whether or not the transactions contemplated hereby are consummated,
provided that Seller shall not be responsible for legal fees or expenses
incurred prior to the Closing Date in excess of $40,000.

 

(b) Seller agrees to indemnify and hold harmless Buyer and each of its
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against (and will reimburse
each Indemnified Party as the same is incurred) any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel and allocated costs of internal counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (i) any investigation,
litigation or other proceeding (whether or not such Indemnified Party is a party
thereto) relating to, resulting from or arising out of any of the Program
Documents and all other documents related thereto, any breach of a
representation or warranty of Seller or Seller’s officers in this Agreement or
any other Program Document, and all actions taken pursuant thereto, (ii) the
Transactions, the actual or proposed use of the proceeds of the Transactions,
this Agreement or any of the transactions contemplated thereby, including,
without limitation, any acquisition or proposed acquisition, or any indemnity
payable under the Servicing Agreement or other servicing arrangement, or (iii)
the actual or alleged presence of hazardous materials on any Property or any
environmental action relating in any way to any Property, except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct or is the
result of a claim made by Seller against the Indemnified Party, and Seller is
ultimately the successful party in any resulting litigation or arbitration.
Seller also agrees not to assert any claim against Buyer or any of its
Affiliates, or any of their respective officers, directors, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Program Documents,
the actual or proposed use of the proceeds of the Transactions, this Agreement
or any of the transactions contemplated thereby. THE FOREGOING INDEMNITY AND
AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED
PARTIES.

 

(c) Without limitation on the provisions of Section 6, if any payment of the
Repurchase Price of any Transaction is made by Seller other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 20 or for any other reason, Seller shall,
except as otherwise provided in Sections 16(c) and 25, upon demand by Buyer, pay
to Buyer any Breakage Costs incurred as of a result of such payment.

 

(d) If Seller fails to pay when due any costs, expenses or other amounts payable
by it under this Agreement, including, without limitation, reasonable fees and
expenses of counsel and indemnities, such amount may be paid on behalf of Seller
by Buyer, in its sole discretion and Seller shall remain liable for any such
payments by Buyer. No such payment by Buyer shall be deemed a waiver of any of
Buyer’s rights under the Program Documents.

 

38



--------------------------------------------------------------------------------

(e) Without prejudice to the survival of any other agreement of Seller
hereunder, the covenants and obligations of Seller contained in this Section 23
shall survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Loans by Buyer against full
payment therefor.

 

24. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

 

Seller hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Loans as a result of restrictions upon Buyer or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that it may have to direct the order in
which any of the Purchased Loans shall be disposed of in the event of any
disposition pursuant hereto.

 

25. REIMBURSEMENT

 

All sums reasonably expended by Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain Seller’s obligation
(unless and to the extent that Seller is the prevailing party in any dispute,
claim or action relating thereto). Seller agrees to pay, with interest at the
Default Rate to the extent that an Event of Default has occurred, the reasonable
out-of-pocket expenses and reasonable attorneys’ fees incurred by Buyer and/or
Custodian in connection with the preparation, enforcement (including any
waivers), administration and amendment of the Program Documents (regardless of
whether a Transaction is entered into hereunder), the taking of any action,
including legal action, required or permitted to be taken by Buyer (without
duplication to Buyer) and/or Custodian pursuant thereto, any “due diligence” or
loan agent reviews conducted by Buyer or on its behalf or by refinancing or
restructuring in the nature of a “workout.”

 

If Buyer determines that, due to the introduction of, any change in, or the
compliance by Buyer with (i) any eurocurrency reserve requirement, or (ii) the
interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be an increase in the cost to Buyer in engaging in the present
or any future Transactions, then Seller agrees to pay to Buyer, from time to
time, upon demand by Buyer (with a copy to Custodian) the actual cost of
additional amounts as specified by Buyer to compensate Buyer for such increased
costs. Notwithstanding any other provisions in this Agreement, in the event of
any such change in the eurocurrency reserve requirement or the interpretation of
any law, regulation or any guideline or request from any central bank or other
Governmental Authority, Seller will have the right to terminate all Transactions
then outstanding as of a date selected by Seller, which date shall be prior to
the applicable Repurchase Date and which date shall thereafter for all purposes
hereof, be deemed to be the Repurchase Date. In addition, Buyer shall promptly
notify Seller if any events in clause (i) or (ii) of this Section 25 occur.

 

In addition to any rights and remedies of Buyer hereunder and by law, Buyer
shall have the right, without prior notice to Seller, any such notice being
expressly waived by Seller to the extent permitted by applicable law, upon any
amount becoming due and payable by Seller hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate

 

39



--------------------------------------------------------------------------------

and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Buyer or any Affiliate thereof to or for the credit or the account of
Seller or any Affiliate thereof. Buyer agrees promptly to notify Seller after
any such set-off and application made by Buyer; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

26. FURTHER ASSURANCES

 

Seller agrees to do such further acts and things and to execute and deliver to
Buyer such additional assignments, acknowledgments, agreements, powers and
instruments as are reasonably required by Buyer to carry into effect the intent
and purposes of this Agreement, to perfect the interests of Buyer in the
Purchased Loans or to better assure and confirm unto Buyer its rights, powers
and remedies hereunder.

 

27. ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

 

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements and understandings between the parties relating to a sale and
repurchase of Purchased Loans and Additional Purchased Loans thereto, and it,
together with the other Program Documents, and the other documents delivered
pursuant hereto or thereto, contains the entire final agreement of the parties.
No prior negotiation, agreement, understanding or prior contract shall have any
validity hereafter.

 

28. TERMINATION

 

This Agreement shall remain in effect until the Termination Date; provided,
however, that at the request of Seller, no earlier than thirty (30) days prior
to the then current Termination Date, Buyer may in its sole discretion extend
the Termination Date for a period of 364 days by giving written notice of such
extension to Seller no later than twenty (20) days, but in no event later than
thirty (30) days prior to the then current Termination Date. However, no such
termination shall affect Seller’s outstanding obligations to Buyer at the time
of such termination. Seller’s obligations under Section 3(d), Section 13, and
Section 23 and any indemnity by Seller to Buyer pursuant to this Agreement and
the other Program Documents shall survive the termination hereof.

 

29. ASSIGNMENT

 

The Program Documents are not assignable by Seller. Buyer in its sole discretion
may at any time assign all or a portion of its rights and obligations under this
Agreement and the Program Documents; provided, however, that Buyer shall
maintain, for review by Seller upon written request, a register of assignees and
a copy of an executed assignment and acceptance by Buyer and assignee
(“Assignment and Acceptance”), specifying the percentage or portion of such
rights and obligations assigned. Upon such assignment, (a) such assignee shall
be a party hereto and to each Program Document to the extent of the percentage
or portion set forth in the Assignment and Acceptance, and shall succeed to the
applicable rights and obligations of Buyer

 

40



--------------------------------------------------------------------------------

hereunder, and (b) Buyer shall, to the extent that such rights and obligations
have been so assigned by it to either (i) an Affiliate of Buyer which assumes
the obligations of such Buyer or (ii) to another Person which assumes the
obligations of such Buyer, be released from its obligations hereunder accruing
thereafter and under the Program Documents. Unless otherwise stated in the
Assignment and Acceptance, Seller shall continue to take directions solely from
Buyer unless otherwise notified by Buyer in writing. Buyer may distribute to any
prospective assignee any document or other information delivered to Buyer by
Seller. Notwithstanding any assignment by Buyer pursuant to this Section 29,
Buyer shall remain liable as to all current and future Transactions hereunder.

 

Buyer may sell participations to one or more Persons in or to all or a portion
of its rights and obligations under this Repurchase Agreement; provided,
however, that notwithstanding any such participation, (i) Buyer’s obligations
under this Repurchase Agreement shall remain unchanged, (ii) Buyer shall remain
solely responsible to the other parties hereto for the performance of such
obligations; and (iii) Seller shall continue to deal solely and directly with
Buyer in connection with Buyer’s rights and obligations under this Repurchase
Agreement and the other Program Documents. Notwithstanding the terms of Section
8, each participant of Buyer shall be entitled to the additional compensation
and other rights and protections afforded Buyer under Section 8 to the same
extent as Buyer would have been entitled to receive them with respect to the
participation sold to such participant.

 

Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 29, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to Seller or any of its Subsidiaries or to any aspect
of the Transactions that has been furnished to Buyer by or on behalf of Seller
or any of its Subsidiaries; provided that such assignee or participant agrees to
hold such information subject to the confidentiality provisions of this
Repurchase Agreement.

 

In the event Buyer assigns all or a portion of its rights and obligations under
this Repurchase Agreement, the parties hereto agree to negotiate in good faith
an amendment to this Repurchase Agreement to add agency provisions similar to
those included in repurchase agreements for similar syndicated repurchase
facilities.

 

30. AMENDMENTS, ETC.

 

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by Seller and Buyer, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

31. SEVERABILITY

 

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

 

41



--------------------------------------------------------------------------------

32. BINDING EFFECT; GOVERNING LAW

 

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that Seller may not assign
or transfer any of its rights or obligations under this Agreement or any other
Program Document without the prior written consent of Buyer. THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF
(EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

33. WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND VENUE; SERVICE OF PROCESS

 

SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE PROGRAM DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. SELLER HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE PERSONAL
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING
TO THE PROGRAM DOCUMENTS IN ANY ACTION OR PROCEEDING. SELLER HEREBY SUBMITS TO,
AND WAIVES ANY OBJECTION SELLER MAY HAVE TO, NON-EXCLUSIVE PERSONAL JURISDICTION
AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES
ARISING OUT OF OR RELATING TO THE PROGRAM DOCUMENTS. SELLER HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF A SUMMONS AND COMPLAINT AND OTHER PROCESS IN ANY
ACTION, CLAIM OR PROCEEDING BROUGHT BY BUYER IN CONNECTION WITH THIS AGREEMENT
OR THE OTHER PROGRAM DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS, ON BEHALF OF
ITSELF OR ITS PROPERTY, IN THE MANNER SPECIFIED IN THIS SECTION 33 AND TO
SELLER’S ADDRESS SPECIFIED IN SECTION 36 OR SUCH OTHER ADDRESS AS SELLER SHALL
HAVE PROVIDED IN WRITING TO BUYER. NOTHING IN THIS SECTION 33 SHALL AFFECT THE
RIGHT OF THE BUYER TO (I) SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW, OR (II) BRING ANY ACTION OR PROCEEDING AGAINST SELLER OR ITS
PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.

 

34. SINGLE AGREEMENT

 

Seller and Buyer acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
Seller and Buyer each agree (i) to perform all of its obligations in respect of
each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, and (ii) that payments, deliveries and other transfers made by any of
them in respect of any Transaction

 

42



--------------------------------------------------------------------------------

shall be deemed to have been made in consideration of payments, deliveries and
other transfers in respect of any other Transaction hereunder, and the
obligations to make any such payments, deliveries and other transfers may be
applied against each other and netted.

 

35. INTENT

 

Seller and Buyer recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended (“USC”) (except insofar as the Purchased Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), a “forward contract” as that term is defined in Section 101 of
Title 11 of the USC, and a “securities contract” as that term is defined in
Section 741 of Title 11 of the USC (except insofar as the Purchased Loans
subject to such Transaction or the term of such Transaction would render such
definition inapplicable).

 

It is understood that Buyer’s right to liquidate the Purchased Loans delivered
to it in connection with the Transactions hereunder or to exercise any other
remedies pursuant to Section 20 hereof is a contractual right to liquidate such
Transaction as described in Sections 555 and 559 of Title 11 of the USC.

 

36. NOTICES AND OTHER COMMUNICATIONS

 

Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
email or facsimile) and shall be effective and deemed delivered only when
received by the party to which it is sent; provided, however, that a facsimile
transmission shall be deemed to be received when transmitted so long as the
transmitting machine has provided an electronic confirmation (without error
message) of such transmission and notices being sent by first class mail,
postage prepaid, shall be deemed to be received five (5) Business Days following
the mailing thereof. Any such notice shall be sent to a party at the address or
facsimile transmission number set forth below:

 

if to Seller:

   New Century Mortgage Corporation      18400 Von Karman      Irvine,
California 92612      Attention: Ralph Flick      Telephone: (949) 224-5706     
Facsimile: (949) 440-7033

if to Buyer:

   Citigroup Global Markets Realty Corp.      390 Greenwich Street, 6th Floor  
   New York, New York 10013      Attention: Evan Mitnick      Telephone: (212)
723-6621      Facsimile: (212) 723-8604

 

or to such other address or facsimile number as either party may notify to the
other in writing from time to time.

 

43



--------------------------------------------------------------------------------

37. CONFIDENTIALITY

 

The Program Documents and their respective terms, provisions, supplements and
amendments, and transactions and notices hereunder, are proprietary to Buyer and
shall be held by Seller (and Seller shall cause Servicer to hold it) in strict
confidence and shall not be disclosed to any third party without the consent of
Buyer except for (i) disclosure to Seller’s direct and indirect parent
companies, directors, attorneys, agents or accountants, provided that such
attorneys or accountants likewise agree to be bound by this covenant of
confidentiality, or are otherwise subject to confidentiality restrictions or
(ii) disclosure required by law, rule, regulation or order of a court or other
regulatory body or (iii) disclosure to any approved hedge counterparty to the
extent necessary to obtain any Hedge Instrument hereunder or (iv) any
disclosures or filing required under Securities and Exchange Commission (“SEC”)
or state securities’ laws; provided that in the case of (ii), (iii) and (iv),
Seller shall take reasonable actions to provide Buyer with prior written notice;
provided further that in the case of (iv), the Seller shall not file any of the
Program Documents other than the Agreement with the SEC or state securities
office unless Seller shall have provided at least thirty (30) days (or such
lesser time as may be demanded by the SEC or state securities office) prior
written notice of such filing to Buyer. Notwithstanding anything herein to the
contrary, each party (and each employee, representative, or other agent of each
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. For this purpose, tax treatment and tax
structure shall not include (i) the identity of any existing or future party (or
any Affiliate of such party) to this Agreement or (ii) any specific pricing
information or other commercial terms, including the amount of any fees,
expenses, rates or payments arising in connection with the transactions
contemplated by this Agreement. Buyer acknowledges that this Agreement will be
filed with the Securities and Exchange Commission.

 

38. DUE DILIGENCE

 

Each of Seller and Servicer agrees to promptly provide Buyer and its agents with
access to, copies of and extracts from any and all documents, books, records,
agreements, instruments or information (including, without limitation, any of
the foregoing in computer data banks and computer software systems) relating to
its financial condition, the performance of its obligations under the Program
Documents, the documents contained in the Servicing File or the Purchased Loans
in the possession, or under the control, of Servicer or Seller. In addition,
Buyer has the right to perform continuing due diligence reviews of (x) Seller,
Seller’s Affiliates, Servicer, and their respective directors and officers,
including, without limitation, Seller’s, Servicer’s and NCFC’s respective
financial condition and performance of Seller’s and Servicer’s obligations under
the Program Documents, and (y) the Servicing File and the Purchased Loans.
Seller shall also make available to Buyer a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Purchased Loans. Without limiting the generality of the foregoing, Seller
acknowledges that Buyer shall enter into transactions with Seller based solely
upon the information provided by Seller to Buyer and the representations,
warranties and covenants contained herein, and that Buyer, at its option, has
the right at any time to conduct a partial or complete due diligence review on
some or all of the Purchased Loans, including, without limitation, ordering new
credit reports, new appraisals on the related Mortgaged

 

44



--------------------------------------------------------------------------------

Properties and otherwise re-generating the information used to originate such
Purchased Loans. Servicer and Seller shall pay Buyer’s out-of-pocket costs and
expenses incurred by Buyer in connection with any due diligence hereunder.
Servicer and Seller shall pay Buyer’s due diligence expenses.

 

[SIGNATURE PAGE FOLLOWS]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have caused their names to be signed to
this Master Repurchase Agreement by their respective officers thereunto duly
authorized as of the date first above written.

 

NEW CENTURY MORTGAGE

CORPORATION, as Seller

By:

 

/s/    KEVIN CLOYD        

--------------------------------------------------------------------------------

Name:

 

Kevin Cloyd

Title:

 

Executive Vice President

CITIGROUP GLOBAL MARKETS

REALTY CORP., as Buyer

By:

 

/s/    EVAN J. MITNICK        

--------------------------------------------------------------------------------

Name:

 

Evan J. Mitnick

Title:

 

Director

 

[SIGNATURE PAGE TO MASTER REPURCHASE AGREEMENT]

 

46



--------------------------------------------------------------------------------

EXHIBIT A

 

QUARTERLY CERTIFICATION

 

I,             , the              of New Century Mortgage Corporation (the
“Seller”), in accordance with that certain Master Repurchase Agreement
(“Agreement”), dated as of June 18, 2004 between Seller and Citigroup Global
Markets Realty Corp., as Buyer, do hereby certify on behalf of Seller that:

 

(i) The Seller is in compliance with all provisions and terms of the Agreement
and no Default thereunder has occurred;

 

(ii) The Tangible Net Worth of the Seller is not less than the greater of (i)
75% of the Seller’s existing Tangible Net Worth at the end of the most recently
completed fiscal year plus (ii) 90% of capital contributions to equity capital
made during such fiscal year plus (iii) 50% of positive year-to-date net income
generated by Seller minus (iv) the amount of repurchases of Seller’s stock after
December 31, 2003, which amount shall not exceed the lesser of (a) the dollar
equivalent of 1.8 million shares (or share equivalents in the case of any stock
splits/ reverse splits), or (b) $40 million;

 

(iii) The Seller’s ratio of Total Indebtedness to Tangible Net Worth is not
greater than 15:1 as of the fiscal quarter end;

 

(iv) The Seller has maintained, on a consolidated basis, Cash and Cash
Equivalents in an amount not less than $60 million;

 

(v) There have not been any modifications to the Underwriting Guidelines that
have not been approved by Buyer; and

 

(vi) All additional modifications to the Underwriting Guidelines since the date
of the most recent disclosure to Buyer of any modification to the Underwriting
Guidelines are set forth herewith.

 

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.

 

IN WITNESS WHEREOF, I have signed this certificate on behalf of Seller.

 

Date:             , 200    

 

NEW CENTURY MORTGAGE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO LOANS

 

All capitalized terms, used but not defined in the Agreement, shall have the
definitions ascribed to such terms at the end of this Exhibit B.

 

1. Mortgage Loan Schedule. The information set forth in the Mortgage Loan
Schedule is complete, true and correct in all material respects.

 

2. Whole Loan; Ownership of Mortgage Loans. Each Mortgage Loan is a whole loan
and not a participation interest in a mortgage loan. The Seller has good title
to, and is the sole owner of, each Mortgage Loan and has full right, power and
authority to transfer, pledge and assign each of the Mortgage Loans to the Buyer
free and clear of any and all pledges, liens, charges, security interests and/or
other encumbrances. The Seller was qualified and appropriately licensed (or was
exempt from such qualification or license) to transact business in the
jurisdiction in which the related Mortgaged Property is located at the time such
entity had possession of the Mortgage Note except where the failure to be
qualified or licensed would not have a material adverse effect on the Mortgage
Loans. The pledge of the Mortgage Loans to the Buyer does not require the Seller
to obtain any governmental or regulatory approval or consent that has not been
obtained. None of the Mortgage Loan documents restricts the Seller’s right to
transfer the Mortgage Loan to the Buyer.

 

3. Reserved.

 

4. Lien; Valid Assignment. The Mortgage related to and delivered in connection
with each Mortgage Loan constitutes a valid and, subject to the exceptions set
forth in paragraph 13 below, enforceable first priority lien upon the related
Mortgaged Property, prior to all other liens and encumbrances, except for (a)
the lien for current real estate taxes and assessments not yet past due and
payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters that are of public record and/or are referred to in the
related lender’s title insurance policy, (c) exceptions and exclusions
specifically referred to in such lender’s title insurance policy, and (d) other
matters to which like properties are commonly subject, none of which matters
referred to in clauses (b), (c) or (d), individually or in the aggregate,
materially interferes with the security intended to be provided by such
Mortgage, the value or current use or operation of the Mortgaged Property or the
current ability of the Mortgaged Property to generate operating income
sufficient to service the Mortgage Loan debt (the foregoing items (a) through
(d) being herein referred to as the “Permitted Encumbrances”). The related
Assignment of Mortgage executed and delivered to the Custodian in blank, is
otherwise in recordable form and constitutes a legal, valid and binding
assignment, and, assuming that the assignee has the capacity to acquire such
Mortgage, sufficient to convey to the assignee named therein all of the
assignor’s right, title and interest in, to and under such Mortgage.
Notwithstanding the fact that the Seller shall not be required to file Uniform
Commercial Code financing statements or continuation statements, such Mortgage,
together with any separate security agreements, chattel mortgages or equivalent
instruments, establishes and creates a valid and, subject to the exceptions set
forth in paragraph 13 below, enforceable security interest in favor of the
holder thereof in all of the related Mortgagor’s personal property used in the
operation of the related Mortgaged Property.



--------------------------------------------------------------------------------

5. Assignment of Leases and Rents. The Assignment of Leases related to and
delivered in connection with each Mortgage Loan establishes and creates a valid
and, subject to the exceptions set forth in paragraph 13 below, enforceable
first priority collateral assignment in the related Mortgagor’s interest in all
leases, sub-leases, licenses or other agreements pursuant to which any person is
entitled to occupy, use or possess all or any portion of the real property
subject to the related Mortgage, subject to legal limitations of general
applicability to multi-family, commercial and mixed-use mortgage loans (as
applicable) similar to the Mortgage Loans, and the Mortgagor and each assignor
of such Assignment of Leases to the Seller have the full right to assign the
same. The related assignment of any Assignment of Leases not included in a
Mortgage has been executed and delivered to the Custodian in blank, is otherwise
in recordable form and constitutes a legal, valid and binding assignment,
sufficient to convey to the assignee named therein (assuming that the assignee
has the capacity to acquire such Assignment of Leases) all of the assignor’s
right, title and interest in, to and under such Assignment of Leases.

 

6. Mortgage Status; Waivers and Modifications. No Mortgage has been satisfied,
cancelled, rescinded or (except for Permitted Encumbrances) subordinated in
whole or in part, and the related Mortgaged Property has not been released from
the lien of such Mortgage, in whole or in part, nor has any instrument been
executed that would effect any such satisfaction, cancellation, subordination
(except for Permitted Encumbrances), rescission or release, in any manner that,
in each case, materially and adversely affects the value of the related
Mortgaged Property except for any partial reconveyances of real property that
are included in the related Mortgage File. None of the terms of any Mortgage
Note, Mortgage or Assignment of Leases has been impaired, waived, altered or
modified, in each case in any material respect. Any non-material waivers,
alterations or modifications with respect to any Mortgage Loan are evidenced by
written instruments, all of which are included in the related Mortgage File.

 

7. Condition of Property; Condemnation. The Mortgaged Property for each Mortgage
Loan is in good repair and condition and free of any structural deficiencies or
deferred maintenance that would influence the Seller’s decision to originate any
such Mortgage Loan or the Buyer’s decision to purchase such Mortgage Loan in a
Transaction.

 

As of the date of its origination, there was no proceeding pending for the total
or partial condemnation of any related Mortgaged Property that materially
affects the value thereof, there is no pending proceeding for the total or
partial condemnation of the related Mortgaged Property that materially affects
the value thereof. To the best of Seller’s knowledge (based on surveys and/or
title insurance obtained in connection with the origination of the Mortgage
Loans), as of the date of the origination of each Mortgage Loan, all of the
material improvements on the related Mortgaged Property that were considered in
determining the value of the Mortgaged Property lay wholly within the boundaries
of such property, except for encroachments that are insured against by the
lender’s title insurance policy referred to herein or that do not materially and
adversely affect the value or marketability of such Mortgaged Property, and no
improvements on adjoining properties materially encroached upon such Mortgaged
Property so as to materially and adversely affect the value or marketability of
such Mortgaged Property, except those encroachments that are insured against by
the Title Policy referred to herein.

 

2



--------------------------------------------------------------------------------

8. Title Insurance. Each Mortgaged Property is covered by an American Land Title
Association (or an equivalent form of) lender’s title insurance policy or a pro
forma policy (the “Title Policy”) in the original principal amount of the
related Mortgage Loan after all advances of principal. Each Title Policy insures
the Seller and its successors and assigns that the related Mortgage is a valid
first priority lien on such Mortgaged Property, subject only to the Permitted
Encumbrances stated therein (or a marked up title insurance commitment or pro
forma policy marked as binding and counter-signed by the title insurer or its
authorized agent on which the required premium has been paid exists which
evidences that such Title Policy will be issued). Each Title Policy (or, if it
has yet to be issued, the coverage to be provided thereby) is in full force and
effect, all premiums thereon have been paid, no material claims have been made
thereunder and no claims have been paid thereunder. Neither the Seller nor any
prior holder under the related Mortgage has done, by act or omission, anything
that would materially impair the coverage under such Title Policy. The insurer
issuing such Title Policy is qualified to do business in the jurisdiction in
which the related Mortgaged Property is located. Such Title Policy contains no
exclusions for or affirmatively insures (other than in jurisdictions where
affirmative insurance is unavailable), (i) access to public roads, and (ii)
against losses due to encroachments of any part of the building thereon over
easements.

 

9. No Holdbacks. The proceeds of each Mortgage Loan have been fully disbursed
and there is no obligation for future advances with respect thereto. With
respect to each Mortgage Loan, any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any funds escrowed
for such purpose that were to have been complied with on or before the related
Purchase Date have been complied with, or any such funds so escrowed have not
been released.

 

10. Mortgage Provisions. The Mortgage Note or Mortgage for each Mortgage Loan,
together with applicable state law, contains customary and enforceable
provisions (subject to the exceptions set forth in paragraph 13), including
foreclosure, such as to render the rights and remedies of the holder thereof
adequate for the practical realization against the related Mortgaged Property of
the principal benefits of the security intended to be provided thereby. The
related Mortgage Loan documents provide for the appointment of a receiver of
rents following an event of default under such loan documents, to the extent
available under applicable law.

 

11. Trustee under Deed of Trust. If any Mortgage is a deed of trust, (a) a
trustee, duly qualified under applicable law to serve as such, is properly
designated and serving under such Mortgage, and (b) no fees or expenses are
payable to such trustee by the Seller, the Buyer or any transferee thereof
except in connection with a trustee’s sale after default by the related
Mortgagor or in connection with any full or partial release of the related
Mortgaged Property or related security for the related Mortgage Loan.

 

12. Environmental Conditions. Each Mortgage Loan will be covered by an
environmental insurance policy issued by Zurich American Insurance Company or a
comparable insurance company acceptable to the Lender in its reasonable
discretion. Such insurance policy

 

3



--------------------------------------------------------------------------------

shall cover losses resulting from an environmental condition on a Mortgaged
Property after the default of the related Mortgagor and the insured amount under
each such insurance policy, in the aggregate, will be at least equal to 125% of
the aggregate principal balance of all Mortgage Loans financed by the Lender
pursuant to this Agreement. In the event that the Seller has obtained an
environmental site assessment meeting the American Society for Testing and
Materials standards and assessing all hazards generally assessed for similar
properties (as of the date of such assessment), including type, use and tenants
for such similar properties (“Environmental Report”) with respect to any
Mortgaged Property in connection with the origination of any Mortgage Loan, the
Seller shall provide such Environmental Report to the Buyer.

 

With respect to each Mortgaged Property for which an Environmental Report was
prepared, other than as disclosed in such Environmental Report, to the best of
Seller’s knowledge, (X) no Hazardous Material is present on such Mortgaged
Property, such that (1) the value, use or operations of such Mortgaged Property
is materially and adversely affected, or (2) under applicable federal, state or
local laws and regulations, (i) such Hazardous Material could be required to be
eliminated, remediated or otherwise responded to at a cost or in a manner
materially and adversely affecting the value, use or operations of the Mortgaged
Property before such Mortgaged Property could be altered, renovated, demolished
or transferred or (ii) the presence of such Hazardous Material could (upon
action by the appropriate governmental authorities) subject the owner of such
Mortgaged Property, or the holders of a security interest therein, to liability
for the cost of eliminating, remediating or otherwise responding to such
Hazardous Material or the hazard created thereby at a cost or in a manner
materially and adversely affecting the value, use or operations of the Mortgaged
Property, and (Y) such Mortgaged Property is in material compliance with all
applicable federal, state and local laws and regulations pertaining to Hazardous
Materials or environmental hazards, any noncompliance with such laws or
regulations does not have a material adverse effect on the value, use or
operations of such Mortgaged Property and neither Seller nor, to the best of
Seller’s knowledge, the related Mortgagor or any current tenant thereon, has
received any notice of any violation or potential violation of any such law or
regulation. With respect to any condition disclosed in the Environmental Report,
which condition constituted a violation of applicable laws or regulations or
would materially and adversely affect the value, use or operations of the
related Mortgaged Property if not remedied, such condition has either been
satisfactorily remedied, consistent with prudent multi-family, commercial and
mixed-use mortgage lending practices (as applicable), or the applicable loan
documents contain provisions which address such condition to the satisfaction of
the Seller, consistent with prudent multi-family, commercial and or mixed-use
mortgage lending practices (as applicable), and adequate funding or resources,
consistent with prudent multi-family, commercial or mixed-use mortgage lending
practices (as applicable), were available to remedy or otherwise respond to such
condition.

 

Each Mortgage requires the related Mortgagor to comply with all applicable
federal, state and local environmental laws and regulations.

 

“Hazardous Materials” means gasoline, petroleum products, explosives,
radioactive materials, polychlorinated biphenyls or related or similar
materials, and any other substance, material or waste as may be defined as a
hazardous or toxic substance, material or waste by any federal, state or local
environmental law, ordinance, rule, regulation or order,

 

4



--------------------------------------------------------------------------------

including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et seq.),
the Hazardous Materials Transportation Act, as amended (49 U.S.C. §§ 1801 et
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S.C. §§ 6901
et seq.), the Federal Water Pollution Control Act, as amended (33 U.S.C. §§ 1251
et seq.), the Clean Air Act, as amended (42 U.S.C. §§ 7401 et seq.), and any
regulations promulgated pursuant thereto.

 

13. Mortgage Loan Document Status. Each Mortgage Note, Mortgage and other
agreement that evidences or secures such Mortgage Loan and that was executed by
or on behalf of the related Mortgagor is the legal, valid and binding obligation
of the maker thereof (subject to any non-recourse provisions contained in any of
the foregoing agreements and any applicable state anti-deficiency or market
value limit deficiency legislation), enforceable in accordance with its terms,
except with respect to provisions relating to default interest, yield
maintenance charges and prepayment premiums and as such enforcement may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law) and, to the best of Seller’s knowledge, there is
no valid defense, counterclaim or right of offset or rescission available to the
related Mortgagor with respect to such Mortgage Note, Mortgage or other
agreements.

 

14. Insurance. Each Mortgaged Property is required (or the holder of the
Mortgage can require) pursuant to the related Mortgage to be, and at origination
the Seller received evidence that such Mortgaged Property was, insured by (a) a
fire and extended perils insurance policy providing coverage against loss or
damage sustained by reason of fire, lightning, hail, windstorm (except with
respect to the Mortgage Loans set forth in a written notice to the Lender upon
the Lender’s request), explosion, riot, riot attending a strike, civil
commotion, aircraft, vehicles and smoke, and, to the extent required as of the
date of origination by the originator of such Mortgage Loan consistent with its
normal multi-family, commercial or mixed-use mortgage lending practices (as
applicable), against other risks insured against by persons operating like
properties in the locality of the Mortgaged Property, in an amount not less than
the lesser of the principal balance of the related Mortgage Loan and the
replacement cost of the improvements on the Mortgaged Property, and with no
provisions for a deduction for depreciation in respect of awards for the
reconstruction of the improvements, and not less than the amount necessary to
avoid the operation of any co-insurance provisions with respect to the Mortgaged
Property; and (b) a flood insurance policy (if any portion of buildings or other
structures (excluding parking) on the Mortgaged Property are located in an area
identified by the Federal Emergency Management Agency (“FEMA”) as a special
flood hazard area (which “special flood hazard area” does not include areas
designated by FEMA as Zones B, C or X)). With respect to each Mortgaged
Property, such Mortgaged Property is required pursuant to the related Mortgage
to be (or the holder of the Mortgage can require that the Mortgaged Property
be), and at origination the Seller received evidence that such Mortgaged
Property was, insured by a mixed-use, commercial or multi-family general
liability insurance policy (as applicable) in amounts as are generally required
by multi-family, commercial or mixed use mortgage lenders (as applicable) for
similar properties, and in any event not less than $1 million per occurrence.
Under such insurance policies either (A) the Seller is named as mortgagee under
a standard mortgagee clause or (B) the Seller is named as an additional insured,
and is entitled to receive prior notice as the holder of the Mortgage of
termination or cancellation. No such notice has been received, including any
notice

 

5



--------------------------------------------------------------------------------

of nonpayment of premiums, that has not been cured. Each Mortgage obligates the
related Mortgagor to maintain or cause to be maintained all such insurance and,
upon such Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
maintain or to cause to be maintained such insurance at the Mortgagor’s cost and
expense and to seek reimbursement therefor from such Mortgagor. Each Mortgage
Loan provides that casualty insurance proceeds will be applied either to the
restoration or repair of the related Mortgaged Property or to the reduction of
the principal amount of the Mortgage Loan. Each Mortgage provides that any
related insurance proceeds, other than for a total loss or taking, will be
applied either to the repair or restoration of all or part of the related
Mortgaged Property, with the mortgagee or a trustee appointed by the mortgagee
having the right to hold and disburse such proceeds as the repair or restoration
progresses (except in such cases where a provision entitling another party to
hold and disburse such proceeds would not be viewed as commercially unreasonable
by a prudent mixed-use, commercial or multi-family mortgage lender(as
applicable)), or to the payment of the outstanding principal balance of the
Mortgage Loan together with any accrued interest thereon, and any insurance
proceeds in respect of a total or substantially total loss or taking may be
applied either to payment of outstanding principal and interest on the Mortgage
Loan (except as otherwise provided by law) or to rebuilding of the Mortgaged
Property.

 

15. Taxes and Assessments and Ground Lease Rents. There are no delinquent taxes,
assessments or other outstanding charges affecting any Mortgaged Property that
are or may become a lien of priority equal to or higher than the lien of the
related Mortgage. For purposes of this representation and warranty, real
property taxes and assessments shall be considered delinquent commencing from
the date on which interest or penalties would be first payable thereon. There
are no delinquent rents on any ground leases for any Mortgaged Property.

 

16. Mortgagor Bankruptcy. No Mortgagor is a debtor in any state or federal
bankruptcy or insolvency proceeding and no Mortgaged Property or any portion
thereof is subject to a plan in any such proceeding.

 

17. Leasehold Estate. Each Mortgaged Property consists of the related
Mortgagor’s fee simple estate in real estate (the “Fee Interest”) or the related
Mortgage Loan is secured in whole or in part by the interest of the related
Mortgagor as a lessee under a ground lease of the Mortgaged Property (a “Ground
Lease”), and if secured in whole or in part by a Ground Lease, either (1) the
ground lessor’s fee interest is subordinated to the lien of the Mortgage and the
Mortgage will not be subject to any lien or encumbrance on the ground lessor’s
fee interest, other than Permitted Encumbrances, and the holder of the Mortgage
is permitted to foreclose the ground lessor’s fee interest within a commercially
reasonable time period or (2) the following apply to such Ground Lease:

 

(a) Such Ground Lease or a memorandum thereof has been or will be duly recorded;
such Ground Lease (or the related estoppel letter or lender protection agreement
between the Seller and related lessor) permits the interest of the lessee
thereunder to be encumbered by the related Mortgage; does not restrict the use
of the related Mortgaged Property by the lessee or its permitted successors and
assigns in a manner that would materially and adversely affect the security
provided by the related Mortgage; and there has been no material change in the
payment terms of such Ground Lease since the origination of the related Mortgage

 

6



--------------------------------------------------------------------------------

Loan, with the exception of material changes reflected in written instruments
that are a part of the related Mortgage File;

 

(b) The lessee’s interest in such Ground Lease is not subject to any liens or
encumbrances superior to, or of equal priority with, the related Mortgage, other
than the ground lessor’s related fee interest and Permitted Encumbrances;

 

(c) The Mortgagor’s interest in such Ground Lease is assignable to the Buyer and
its successors and assigns upon notice to, but (except in the case where such
consent cannot be unreasonably withheld) without the consent of, the lessor
thereunder (or, if such consent is required, it has been obtained prior to the
Closing Date) and, in the event that it is so assigned, is further assignable by
the Buyer and its successors and assigns upon notice to, but without the need to
obtain the consent of, such lessor (except in the case where such consent cannot
be unreasonably withheld);

 

(d) Such Ground Lease is in full force and effect, and the Seller has received
no notice that an event of default has occurred thereunder, and, to the best of
Seller’s knowledge, there exists no condition that, but for the passage of time
or the giving of notice, or both, would result in an event of default under the
terms of such Ground Lease;

 

(e) Such Ground Lease, or an estoppel letter or other agreement, requires the
lessor under such Ground Lease to give notice of any material default by the
lessee to the mortgagee (concurrent with notice given to the lessee), provided
that the mortgagee has provided the lessor with notice of its lien in accordance
with the provisions of such Ground Lease, and such Ground Lease, or an estoppel
letter or other agreement, further provides that no notice of termination given
under such Ground Lease is effective against the mortgagee unless a copy has
been delivered to the mortgagee. The Seller has provided the lessor under the
Ground Lease with notice of the Seller’s lien on the Mortgaged Property in
accordance with the provisions of such Ground Lease;

 

(f) A mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under such Ground Lease) to cure any default under such Ground Lease, which is
curable after the receipt of notice of any such default, before the lessor
thereunder may terminate such Ground Lease by reason of such default;

 

(g) Such Ground Lease has an original term, along with any extensions set forth
in such Ground Lease, not less than 10 years beyond the full amortization term
of the Mortgage Loan;

 

(h) Under the terms of such Ground Lease and the related Mortgage, taken
together, any related insurance proceeds, other than for a total loss or taking,
will be applied either to the repair or restoration of all or part of the
related Mortgaged Property, with the mortgagee or a trustee appointed by the
mortgagee having the right to hold and disburse such proceeds as the repair or
restoration progresses (except in such cases where a provision entitling another
party to hold and disburse such proceeds would not be viewed as commercially
unreasonable by a prudent mixed-use, commercial or multifamily mortgage lender
(as

 

7



--------------------------------------------------------------------------------

applicable)), or to the payment of the outstanding principal balance of the
Mortgage Loan together with any accrued interest thereon, and any insurance
proceeds in respect of a total or substantially total loss or taking may be
applied either to payment of outstanding principal and interest on the Mortgage
Loan (except as otherwise provided by law) or to rebuilding of the Mortgaged
Property;

 

(i) Such Ground Lease does not impose any restrictions on subletting which would
be viewed, as of the date of origination of the related Mortgage Loan, as
commercially unreasonable by the Seller; and such Ground Lease contains a
covenant that the lessor thereunder is not permitted, in the absence of an
uncured default, to disturb the possession, interest or quiet enjoyment of any
subtenant of the lessee, or in any manner, which would materially and adversely
affect the security provided by the related Mortgage;

 

(j) Such Ground Lease or an estoppel or other agreement requires the lessor to
enter into a new lease with the Seller or its successors or assigns under terms
which do not materially vary from the economic terms of the Ground Lease, in the
event of a termination of the Ground Lease by reason of a default by the
Mortgagor under the Ground Lease, including rejection of the Ground Lease in a
bankruptcy proceeding; and

 

(k) Such Ground Lease may not be materially amended, modified or, except in the
case of a default, cancelled or terminated without the prior written consent of
the holder of the Mortgage Loan, and any such action without such consent is not
binding on such holder, including any increase in the amount of rent payable by
the lessee thereunder during the term of the Mortgage Loan.

 

18. Escrow Deposits. All escrow deposits and payments relating to each Mortgage
Loan that are required to be deposited or paid have been so deposited or paid,
and those escrow deposits and payments are under control of the Seller or its
agents.

 

19. No Fraud. In the origination and servicing of the Mortgage Loan, neither the
Seller nor any Affiliate thereof participated in any fraud or intentional
material misrepresentation with respect to the Mortgage Loan. To the best of
Seller’s knowledge, no Mortgagor is guilty of defrauding or making a material
misrepresentation to the Seller with respect to the origination of the Mortgage
Loan.

 

20. Advancement of Funds by the Seller. Seller has not advanced funds, or
induced, solicited or knowingly received any advance of funds from a party other
than the owner of the related Mortgaged Property (or any tenant required to make
its lease payments directly to the holder of the related Mortgage Loan),
directly or indirectly, for the payment of any amount required by such Mortgage
Loan.

 

21. No Mechanics’ Liens. Each Mortgaged Property is free and clear of any and
all mechanics’ and materialmen’s liens that are prior or equal to the lien of
the related Mortgage and no rights are outstanding that under law could give
rise to any such lien that would be prior or equal to the lien of the related
Mortgage except, in each case, for liens insured against by the Title Policy
referred to herein, or, if any such liens existing are not insured against by
the Title

 

8



--------------------------------------------------------------------------------

Policy referred to herein, such liens will not have a material adverse effect on
the value of the related Mortgaged Property.

 

22. Compliance with Laws. On the date of its origination, each Mortgage Loan
complied in all material respects with, or was exempt from, all requirements of
federal, state or local law relating to the origination, funding and servicing
of such Mortgage Loan and assuming the Mortgage Rate effective on the date of
origination remains constant throughout the life of the Mortgage Loan, the
Mortgage Loan complied with, or is exempt from, applicable state or federal
laws, regulations or other requirements pertaining to usury.

 

23. Cross-collateralization. No Mortgage Loan is cross-collateralized or
cross-defaulted with any loan other than one or more other Mortgage Loans.

 

24. Releases of Mortgaged Property. No Mortgage Note or Mortgage requires the
mortgagee to release all or any material portion of the related Mortgaged
Property that was included in the valuation for such Mortgaged Property, and/or
generates income, from the lien of the related Mortgage except upon payment in
full of all amounts due under the related Mortgage Loan, or upon satisfaction of
the defeasance provisions of such Mortgage Loan, other than the Mortgage Loans
that require the mortgagee to grant a release of a portion of the related
Mortgaged Property upon (a) the satisfaction of certain legal and underwriting
requirements where the portion of the related Mortgaged Property permitted to be
released was not considered by the Seller to be material in underwriting the
Mortgage Loan or, in the case of a substitution, where the Mortgagor is entitled
to substitute a replacement parcel at its unilateral option upon the
satisfaction of specified conditions, and/or (b) the payment of a release price
and prepayment consideration in connection therewith, consistent with the
Seller’s normal mixed-use, commercial or multifamily mortgage lending practices
(as applicable) (and in both (a) and (b), any release of the Mortgaged Property
has been reflected in the Mortgage Loan Schedule). Except as described in the
prior sentence (other than with respect to defeasance and substitution), no
Mortgage Loan permits the full or partial release or substitution of collateral
unless (1) the mortgagor is entitled to substitute a replacement parcel at its
unilateral option upon satisfaction of specified conditions, and (2) the
mortgagee or servicer can require the Mortgagor to provide an opinion of tax
counsel to the effect that such release or substitution of collateral (a) would
not constitute a “significant modification” of such Mortgage Loan within the
meaning of Treas. Reg. §1.1001-3 and (b) would not cause such Mortgage Loan to
fail to be a “qualified mortgage” within the meaning of Section 860G(a)(3)(A) of
the Code. The loan documents with respect to each Mortgage Loan require the
related Mortgagor to bear the cost of such opinion.

 

25. No Equity Participation or Contingent Interest. No Mortgage Loan is a
negative amortization mortgage loan, contains any equity participation or
provides for any contingent or additional interest in the form of participation
in the cash flow of the related Mortgaged Property. Neither the Seller nor any
Affiliate thereof has any obligation to make any capital contribution to the
Mortgagor under the Mortgage Loan or otherwise.

 

26. No Material Default. Other than payments due but not yet 60 or more days
delinquent, there exists no material default, breach, violation or event giving
the lender the right to accelerate the Mortgage Loan (and, to the best of
Seller’s knowledge, no event has occurred which, with the passage of time or the
giving of notice, or both, would constitute any of the

 

9



--------------------------------------------------------------------------------

foregoing) under the documents evidencing or securing the Mortgage Loan, in any
such case to the extent the same materially and adversely affects the value of
the Mortgage Loan and the related Mortgaged Property. The Seller has not waived
any material default, breach, violation or event of acceleration under any of
such documents and under the terms of each Mortgage Loan, each related Mortgage
Note, each related Mortgage and the other Mortgage Loan Documents, no person or
party other than the mortgagee may declare an event of default or accelerate the
related indebtedness under such Mortgage Loan, Mortgage Note or Mortgage.

 

27. Inspections. The Seller (or if the Seller is not the originator, the
originator of the Mortgage Loan) has inspected or caused to be inspected each
Mortgaged Property in connection with the origination of the related Mortgage
Loan.

 

28. Local Law Compliance. To the best of Seller’s knowledge, based on due
diligence performed by the Seller at origination that would be considered
reasonable by prudent mixed-use, commercial or multifamily mortgage lenders (as
applicable) in the lending area where the Mortgaged Property is located, the
improvements located on or forming part of each Mortgaged Property comply with
applicable zoning laws and ordinances, or constitute a legal non-conforming use
or structure or, if any such improvement does not so comply, such non-compliance
does not materially and adversely affect the value of the related Mortgaged
Property, such value as determined by the appraisal or internal or external
market study performed at origination.

 

29. Junior Liens. Except as otherwise approved by the prior written consent of
the Buyer, none of the Mortgage Loans permits the related Mortgaged Property to
be encumbered by any lien (other than a Permitted Encumbrance) junior to or of
equal priority with the lien of the related Mortgage.

 

30. Actions Concerning Mortgage Loans. To the best of Seller’s knowledge, there
are no actions, suits or proceedings before any court, administrative agency or
arbitrator concerning any Mortgage Loan, Mortgagor or related Mortgaged Property
that could reasonably be expected to adversely affect title to the Mortgaged
Property or the validity or enforceability of the related Mortgage or that could
reasonably be expected to materially and adversely affect the value of the
Mortgaged Property as security for the Mortgage Loan or the use for which the
premises were intended.

 

31. Servicing. The servicing and collection practices used by the Seller or any
prior holder or servicer of each Mortgage Loan have been in all material
respects legal, proper and prudent and have met customary industry standards
utilized by mixed-use, commercial or multifamily lending institutions (as
applicable) in the area where the related Mortgaged Property is located.

 

32. Collateral in Trust. The Mortgage Note for each Mortgage Loan is not secured
by a pledge of any collateral that has not been sold or transferred to the
Buyer.

 

33. Licenses and Permits. To the best of Seller’s knowledge, based on due
diligence that it customarily performs in the origination of comparable
multi-family, commercial or mixed-use

 

10



--------------------------------------------------------------------------------

mortgage loans, as of the date of origination of each Mortgage Loan, and to the
best of Seller’s knowledge, based on servicing procedures customarily performed
in the Seller’s servicing of the Mortgage Loans, the related Mortgagor was in
possession of all material licenses, permits and franchises required by
applicable law for the ownership and operation of the related Mortgaged Property
as it was then operated.

 

34. Due on Sale/Due on Encumbrance. Each Mortgage Loan contains a “due on sale”
clause, which provides for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan if, without prior written consent of the
holder of the Mortgage, the property subject to the Mortgage or any material
portion thereof, is transferred, sold or encumbered by a junior mortgage or deed
of trust; provided, however, that certain Mortgage Loans provide a mechanism for
the assumption of the loan by a third party upon the Mortgagor’s satisfaction of
certain conditions precedent, and upon payment of a transfer fee, if any, or
transfer of interests in the Mortgagor or constituent entities of the Mortgagor
to a third party or parties related to the Mortgagor upon the Mortgagor’s
satisfaction of certain conditions precedent.

 

35. Recourse. Subject to the requirements and restrictions of governing law,
each Mortgage Loan with an original principal balance less than $1,000,000
provides for full recourse to the Mortgagor or a guarantor thereof. Each
Mortgage Loan with an original principal balance greater than $1,000,000
provides for recourse to the Mortgagor or a guarantor thereof of at least
$1,000,000. Either the Mortgagor or a guarantor with respect to each Mortgage
Loan is a natural person.

 

36. Underwriting Policies. Each Mortgage Loan was either originated by the
Seller or an Affiliate thereof, and each such origination of a Mortgage Loan
substantially complied in all material respects with the Seller’s Underwriting
Guidelines in effect as of such Mortgage Loan’s origination date.

 

37. REMIC Eligibility. Each Mortgage Loan is a “qualified mortgage” as such term
is defined in Section 860G(a)(3) of the Code (without regard to Treasury
Regulations Section 1.860G-2(f)(2), which treats certain defective mortgage
loans as qualified mortgages). Each Mortgaged Property will qualify as
foreclosure property within the meaning of Section 856(e) of the Code if
obtained by foreclosure or deed in lieu of foreclosure.

 

38. Property Appraisal. Each Mortgage Loan will contain an appraisal, which
appraisal is signed by an appraiser, who, to the best of the Seller’s knowledge,
had no interest, direct or indirect, in the Mortgaged Property or the Mortgagor
or in any loan made on the security thereof, and whose compensation is not
affected by the approval or disapproval of the Mortgage Loan. Such appraisal
conforms to Uniform Standards of Professional Appraisal Practice guidelines. For
each Mortgage Loan with an original principal balance greater than $1,000,000,
the Seller has provided a full self-contained report written in summary format
including three valuation approaches and for each Mortgage Loan with an original
principal balance less than $1,000,000, the Seller has provided either a full
self-contained report written in summary format including three valuation
approaches or a report in summary form prepared in the standard Freddie Mac
format (FHLMC Form 71(B).

 

11



--------------------------------------------------------------------------------

39. Prepayment Penalties and Yield Maintenance Premium. Subject to the
requirements and restrictions of governing law, each prepayment penalty and
yield maintenance premium is consistent with that charged by the Seller in its
customary lending practices with respect to multi-family, commercial or
mixed-use mortgage loans of the size and character of the Mortgage Loans.

 

40. Mortgage Loan Provisions. No Mortgage Loan contains a provision that by its
terms would automatically or at the unilateral option of the Mortgagor cause
such Mortgage Loan not be a “qualified mortgage” as such term is defined in
Section 860G(a)(3) of the Code.

 

41. Defeasance and Assumption Costs. If the related Mortgage Loan Documents
provide for defeasance, such documents provide that the related Mortgagor is
responsible for the payment of all reasonable costs and expenses of Buyer
incurred in connection with the defeasance of such Mortgage Loan and the release
of the related Mortgaged Property. The related Mortgage Loan Documents require
the related Mortgagor to pay all reasonable costs and expenses of Buyer
associated with the approval of an assumption of such Mortgage Loan.

 

42. Defeasance. No Mortgage Loan provides that it can be defeased prior to the
date that is two years after the Purchase Date.

 

43. Confidentiality. There are no provisions in any Note, Mortgage or related
Mortgage Loan Documents with respect to any Mortgage Loan, nor any other
agreements or enforceable understandings with any Mortgagor, Mortgagor principal
or guarantor, which restrict the dissemination of information regarding any
Mortgagor, Mortgagor principal, guarantor or Mortgaged Property by the owner or
holder of the Mortgage Loan or require such owner or holder to treat any
information regarding any Mortgagor, Mortgagor principal, guarantor or Mortgaged
Property as confidential; provided, however that state and federal laws may
specifically limit the use and/or dissemination of such information.

 

44. No Students or Military Personnel. If the Mortgage Loan is secured by a
multifamily rental property, there is no material tenant concentration of
students or military personnel at such Mortgaged Property.

 

45. MERS Designated Mortgage Loans. With respect to each MERS Designated
Mortgage Loan, a Mortgage Identification Number has been assigned by MERS and
such Mortgage Identification Number is accurately provided on the Mortgage Loan
Schedule. The related Assignment of Mortgage to MERS has been duly and properly
recorded. With respect to each MERS Mortgage Loan, no Seller has received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted by MERS.

 

46. Wet Loans. With respect to each Wet Loan, the Settlement Agent has been
instructed in writing by Seller to hold the related Mortgage File as agent and
bailee for Buyer or Buyer’s agent and to promptly forward such Mortgage File in
accordance with the provisions of the Custodial Agreement and the Escrow
Instruction Letter.

 

12



--------------------------------------------------------------------------------

47. Insured Closing Letters. With respect to each Wet Loan, Seller has received
an insured closing letter from the related Settlement Agent if such Settlement
Agent is not a title insurance company.

 

48. Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with the construction or rehabilitation of a Mortgaged
Property.

 

49. Eligibility. Each Mortgage Loan is an Eligible Loan.

 

50. Separate Tax Lots. Each Mortgaged Property contains one or more separate tax
lots (or will constitute separate tax lots when the next tax maps are issued) or
is subject to an endorsement under the related Title Policy.

 

13



--------------------------------------------------------------------------------

EXHIBIT C

 

UNDERWRITING GUIDELINES

 

[Underwriting guidelines to be attached]

 

C-1